Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 1 of 61




                           EXHIBIT B
                       Mendelsohn Declaration
           Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 2 of 61




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                           )
In re:                                                                     )   Chapter 11
                                                                           )
NEIMAN MARCUS GROUP LTD LLC, et al.,1                                      )   Case No. 20-32519 (DRJ)
                                                                           )
                             Debtors.                                      )   (Jointly Administered)
                                                                           )

                DECLARATION OF BRUCE MENDELSOHN IN SUPPORT
               OF DEBTORS’ APPLICATION TO EMPLOY AND RETAIN
      PERELLA WEINBERG PARTNERS LP AS FINANCIAL ADVISOR AND INVESTMENT
                  BANKER TO THE DISINTERESTED MANAGERS OF
       NEIMAN MARCUS GROUP LTD LLC NUNC PRO TUNC TO THE PETITION DATE

             I, Bruce Mendelsohn, pursuant to section 1746 of title 28 of the United States Code,

  hereby declare under penalty of perjury that the following is true and correct to the best of my

  knowledge, information and belief:

             1.       I am a Partner at Perella Weinberg Partners LP (“PWP” or the “Firm”), which has

  its principal office at 767 Fifth Avenue, New York, New York 10153. PWP is part of a global

  financial services firm that provides corporate advisory and asset management services. I submit

  this Declaration in support of the application (the “Application”) of Neiman Marcus Group LTD

  LLC and its debtor affiliates in the above-captioned chapter 11 cases (the “Chapter 11 Cases”),

  as debtors and debtors in possession (collectively, the “Debtors”), for an order authorizing the




  1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics,
         Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings
         LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA
         Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM
         Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global
         Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC
         (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
         Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
         (5996). The Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 3 of 61




retention and employment of PWP as financial advisor and investment banker to the

Disinterested Managers under the terms set forth in the Application.

       2.       The Application seeks an order authorizing the Debtors’ retention and

employment of PWP as financial advisor and investment banker to the Disinterested Managers

on the terms and conditions set forth in that certain amended and restated engagement letter

effective as of May 7, 2020 between the Disinterested Managers, the Debtors and PWP (the

“Engagement Letter”), a copy of which is attached to the Application as Exhibit C.

       3.       I submit this Declaration in compliance with sections 327(a) and 328(a) of the

Bankruptcy Code and to provide the disclosure required under Rules 2014(a) and 2016 of the

Bankruptcy Rules and Rules 2014-1 and 2016-1 of the Local Rules. Unless otherwise stated, all

matters set forth in this declaration are based on my personal knowledge, my review of relevant

documents, information supplied to me by other professionals at PWP, or my views, including as

based upon my experience and knowledge of the Debtors’ business and financial condition.

Except as otherwise noted, I have personal knowledge of the matters set forth herein.2

                                      PWP’S QUALIFICATIONS

       4.       PWP is a financial services firm providing corporate advisory and asset

management services to clients around the world, with offices in Austin, Calgary, Chicago,

Denver, Houston, London, Los Angeles, Munich, New York, Paris, and San Francisco. PWP’s

corporate advisory practice is focused on providing clients with advice related to mergers and

acquisitions and financial restructurings. PWP’s mergers and acquisitions practice advises both

public and private companies. Its financial restructuring practice works with companies,

investors, and other parties in interest in turn-around and distressed situations. In addition, an


2
       Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at
       the Firm and are based on information provided by them.


                                                       -2-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 4 of 61




affiliate of PWP has an asset management business, which offers multiple investment vehicles

focused on alternative investment products.3

       5.      PWP and its professionals have extensive experience working with financially

troubled companies across a variety of industries in complex financial restructurings, both out of

court and in chapter 11 cases. Major in-court restructurings in which PWP has been involved

include: In re Bristow Group, Inc., Case No. 19-32713 (DRJ) (Bankr. S.D. Tex.); In re Halcón

Resources Corporation, Case No. 19-34446 (DRJ) (Bankr. S.D. Tex.); In re Fieldwood Energy

LLC, Case No. 18-30648 (DRJ) (Bankr. S.D. Tex.); In re Seadrill Limited, Case No. 17-60079

(DRJ) (Bankr. S.D. Tex.); In re CARBO Ceramics Inc., Case No. 20-31973 (MI) (Bankr. S.D.

Tex.); In re Alta Mesa Resources, Inc., Case No. 19-35133 (MI) (Bankr. S.D. Tex.); In re

Approach Resources Inc., Case No. 19-36444 (MI) (Bankr. S.D. Tex.); In re Legacy Reserves

Inc., Case No. 19-33395 (MI) (Bankr. S.D. Tex.); In re Hexion Holdings LLC, Case No. 19-

10684 (KG) (Bankr. D. Del.); In re Windstream Holdings, Inc., Case No. 19-22312 (RDD)

(Bankr. S.D.N.Y.); In re PG&E Corporation and Pacific Gas and Electric Company, Case No.

19-30088 (DM) (Bankr. N.D. Cal.); In re iHeartMedia, Inc., Case No. 18-31274 (MI) (Bankr.

S.D. Tex.); In re Gastar Exploration Inc., Case No. 18-36057 (MI) (Bankr. S.D. Tex.); In re EV

Energy Partners, L.P., Case No. 18-10814 (CSS) (Bankr. D. Del.); In re Memorial Production

Partners LP, Case No. 17-30262 (MI) (Bankr. S.D. Tex.); In re Pacific Drilling S.A., Case No.

17-13193 (MEW) (Bankr. S.D.N.Y.); In re Ocean Rig UDW Inc., Case No. 17-10736 (MG)

(Bankr. S.D.N.Y.); In re Bonanza Creek Energy, Inc., Case No. 17-10015 (KJC) (Bankr. D.

Del); In re Breitburn Energy Partners LP, Case No. 16-11390 (SMB) (Bankr. S.D.N.Y.); In re

Chaparral Energy, Inc., Case No. 16-11144 (LSS) (Bankr. D. Del.); In re Stone Energy Corp.,

3
       As will be described below, PWP has comprehensive Information Barriers Policies (as defined below) to
       prevent the sharing of material non-public, confidential and proprietary information between the advisory
       services and asset management practices.


                                                     -3-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 5 of 61




Case No. 16-36390 (MI) (Bankr. S.D. Tex.); In re Atlas Resource Partners, L.P., Case No. 16-

12149 (SHL) (Bankr. S.D.N.Y); and In re Pacific Sunwear of California, Inc., Case No. 16-

10882 (LSS) (Bankr. D. Del.). PWP has also been involved with the Title III case, In re The

Financial Oversight and Management Board for Puerto Rico, Case No. 17-03283 (D.P.R.). In

addition, PWP’s professionals have provided services in connection with the out-of-court

restructurings of numerous companies, including Algeco Group; Blackhawk Mining; California

Resources Corporation; Danaos Corporation; International Automotive Components Group; Key

Energy Services; Medical Depot Holdings; Pernix Therapeutics; ProServ; Savers; Sprint

Industrial Holdings; and WeWork Companies.

       6.       On May 7, 2020, the Disinterested Managers employed PWP to provide

assistance and financial counsel to the Disinterested Managers in connection with these cases.

The Disinterested Managers have been delegated broad authority to act on behalf of NMG LTD

in these cases with respect to matters (“Conflict Matters”) in which a conflict exists between

NMG LTD and its shareholders and affiliates or its managers, directors and officers, including

authority to investigate claims that NMG LTD may possess and bind NMG LTD with respect to

such matters.    Since its engagement, PWP has assisted the Disinterested Managers in an

investigation into certain prepetition transactions of the Debtors relating to the Debtors’ non-

debtor affiliate, MyTheresa.

       7.       PWP believes that the resources, capabilities, and experience of the Firm will be

instrumental in assisting the Disinterested Managers in fulfilling their fiduciary duties to the

Debtors and these estates, including with respect to the Conflict Matters.

                                SCOPE OF PWP’S SERVICES

       8.       As stated in the Engagement Letter, subject to the Court’s approval, the

Disinterested Managers have retained Willkie Farr & Gallagher and PWP to represent them in


                                               -4-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 6 of 61




matters in which a conflict exists or may exist between NMG LTD and its shareholders and

affiliates or its managers, directors and officers. As of the Petition Date, the Disinterested

Managers have requested PWP to investigate any and all causes of action that NMG LTD and its

subsidiaries may have against entities related to the Debtors, non-debtor parent, Neiman Marcus

Group, Inc. and the Debtors’ private equity sponsors, including potential claims related to the

entities commonly referred to as MyTheresa:

               (i)       General Financial Advisory and Investment Banking Services.

                        (a)        Continue to become familiar with the business, operations,
                                   properties, financial condition and prospects of the Debtors;

                        (b)        review the Debtors’ financial condition and outlook;

                        (c)        assist in reviewing financial data and prepare presentations to the
                                   Disinterested Managers;

                        (d)        attend meetings of the Debtors’ board and board committees with
                                   respect to matters on which we have been engaged to advise the
                                   Disinterested Managers; and

                        (e)        provide such other advisory services as are customarily provided in
                                   connection with the analysis of any of the transactions
                                   contemplated by the Engagement Letter, as requested and mutually
                                   agreed.

              (ii)       Restructuring Services.

                        To the extent requested by the Disinterested Managers, PWP will:

                        (a)        analyze various Restructuring4 scenarios and the potential impact
                                   of these scenarios on the value of the Debtors, and the recoveries
                                   of those stakeholders impacted by the Restructuring;

                        (b)        provide the Disinterested Managers with strategic advice regarding
                                   restructuring or refinancing the Debtors’ obligations;

4
       “Restructuring” means any recapitalization, modification or restructuring of the Company’s equity and/or
       debt securities and/or other indebtedness, obligations or liabilities (including partnership interests, lease
       obligations, trade credit facilities and/or contract or tort obligations), including pursuant to any repurchase,
       exchange, conversion, cancellation, forgiveness, retirement, plan, solicitation of consents, waivers,
       acceptances, authorizations and/or a modification or amendment to the terms, conditions or covenants
       thereof.



                                                        -5-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 7 of 61




                       (c)       at the direction of the Disinterested Managers, assist the Debtors
                                 and/or participate in negotiations with entities or groups affected
                                 by the Restructuring;

                       (d)       at the direction of the Disinterested Managers, continue to evaluate
                                 the Debtors’ 2017 designation of MyTheresa and 2018 transfer of
                                 MyTheresa, analyze any causes of action related thereto, and assist
                                 in any litigation or negotiation of any settlement discussions
                                 related to the transfer;

                       (e)       assist the Disinterested Managers in the investigation and
                                 evaluation of any causes of action that may exist related to Neiman
                                 Marcus Group LTD LLC or the Debtors as a whole; and

                       (f)       provide testimony, as necessary, with respect to matters on which
                                 we have been engaged.

                                NO DUPLICATION OF SERVICES

       9.        Because PWP will assist the Disinterested Managers with their work in their

capacity as such, PWP’s work will not duplicate the work performed by the Debtors’

professionals.

                               PROFESSIONAL COMPENSATION

       10.       Investment bankers such as PWP do not customarily charge for their services on

an hourly basis. Instead, they charge a monthly advisory fee plus additional fees contingent on

the occurrence of specified transactions or events. The Engagement Letter follows this fee

structure and provides that PWP will be compensated for its services as follows:5

Financial Advisory Fee            A monthly financial advisory fee of $150,000 payable in
                                  advance on each monthly anniversary of the effective date of
                                  the Engagement Letter; provided that, beginning on the seven
                                  month anniversary of the effective date of the Engagement
                                  Letter, 50% will be credited against the Restructuring Fee
                                  described below.
Restructuring Fee                 A restructuring fee in the amount of $3,000,000, payable
                                  promptly upon consummation of a Restructuring.

5
       To the extent there is any inconsistency between the summary of the fee and expense structure set forth in
       this Declaration and the fee and expense structure described in the Engagement Letter, the terms of the
       Engagement Letter shall control. Capitalized terms used but not defined in this summary of the fee and
       expense structure set forth herein have the respective meanings ascribed to them in the Engagement Letter.


                                                     -6-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 8 of 61




       11.     The Engagement Letter also provides that, in addition to PWP’s fees for

professional services, the Debtors will reimburse PWP for its reasonable out-of-pocket expenses,

including the fees and expenses of its legal counsel, arising in connection with any matter

referred to in the Engagement Letter. PWP expenses reimbursable by Debtors, other than any

legal fees, shall not exceed $50,000 without the prior written consent of the Disinterested

Managers and the Debtors, not to be unreasonably withheld; provided, that such limitation on

expense reimbursement shall not apply to the Debtors’ indemnification obligations under the

Engagement Letter (as further discussed below).

       12.     The initial engagement letter among PWP, the Debtors and the Disinterested

Managers included a Restructuring Fee of $4,500,000. Prior to the filing of the Application, the

Disinterested Managers approached PWP requesting a reduction in the Restructuring Fee.

Following negotiations, PWP and the Disinterested Managers agreed to reduce the Restructuring

Fee to $3,000,000, which was memorialized in the Engagement Letter.

                          TIMEKEEPING OBLIGATIONS OF PWP

       13.     It is not the general practice of investment banking firms—including PWP—to

keep detailed time records similar to those customarily kept by attorneys.       PWP does not

ordinarily maintain contemporaneous time records in tenth-hour increments or provide or

conform to a schedule of hourly rates for its professionals.

       14.     PWP, therefore, respectfully requests that, notwithstanding anything to the

contrary in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, other applicable orders

of this Court, or any other guidelines regarding the submission and approval of fee applications,

PWP be excused from complying with any such requirements in connection with the services to

be rendered pursuant to the Engagement Letter.


                                                -7-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 9 of 61




       15.     Notwithstanding the foregoing, PWP will apply to the Court for the allowance of

compensation for services rendered and reimbursement of expenses incurred. Such applications

will include time records setting forth, in summary format, a description of the services rendered

by each professional and the amount of time spent on each date by each such individual in

rendering services on behalf of the Disinterested Managers in one-half (.5) hour increments.

PWP will also maintain detailed records of any actual and necessary costs and expenses incurred

in connection with the services discussed above. PWP’s applications for compensation and

expenses will be paid by the Debtors pursuant to the terms of the Engagement Letter in

accordance with any related procedures established by the Court.

                                INDEMNIFICATION OF PWP

       16.     As a material part of the consideration for which PWP has agreed to provide the

services described herein, Annex A to the Engagement Letter provides for certain

indemnification obligations to PWP and its affiliates, and each of their respective directors,

officers, members, partners, employees, agents, or controlling persons, if any, (each, including

PWP, an “Indemnified Person”) from and against any losses, claims, damages, liabilities, or

expenses related to, arising out of, or in connection with PWP’s engagement or any matter

referred to in the Engagement Letter, and the Debtors have agreed to reimburse each Indemnified

Person for all reasonable, out-of-pocket expenses (including fees, charges and disbursements of

counsel) as they are incurred in connection with investigating, preparing, pursuing or defending

any action, claim, proceeding, or investigation related to, arising out of, or in connection with the

engagement, whether or not pending or threatened and whether or not any Indemnified Person is

a party; provided, however, that the Debtors and the Disinterested Managers will not be

responsible for any losses, claims, damages, liabilities or expenses that are finally judicially

determined to have resulted from the fraud, bad faith, gross negligence or willful misconduct of


                                                -8-
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 10 of 61




any Indemnified Person.6         Annex A to the Engagement Letter further provides that no

Indemnified Person will have any liability (whether direct or indirect, in contract or tort or

otherwise) to the Disinterested Managers or the Debtors, their securityholders or creditors related

to, arising out of or in connection with the engagement, except to the extent that any loss, claim,

damage, or liability is finally judicially determined to have resulted from the fraud, bad faith,

gross negligence or willful misconduct of such Indemnified Person. If indemnification is for any

reason held unenforceable or is otherwise unavailable to an Indemnified Person (other than due

to an Indemnified Person’s fraud, bad faith, willful misconduct or gross negligence), then, in lieu

of indemnification, the Debtors will contribute to the loss, claim, damage, liability or expense for

which such indemnification is held unenforceable in such proportion as is appropriate to reflect

the relative benefits received or sought to be received by the Debtors, their securityholders and

creditors on the one hand and the Indemnified Person on the other hand in matters contemplated

in the engagement as well as the relative fault of the Debtors, their securityholders and creditors

on the one hand and the Indemnified Person on the other hand, with respect to such loss, claim,

damage, liability or expense and any other relevant equitable considerations; provided, however,

that in no event will an Indemnified Person’s aggregate contribution exceed the aggregate fees

actually received by PWP under the Engagement Letter.7

       17.     The obligations of the Disinterested Managers and the Debtors set forth in Annex

A to the Engagement Letter apply to any services provided by PWP in connection with the

engagement prior to the date of the Engagement Letter.                     Additionally, the terms of the

6
       To the extent there is any inconsistency between the summary of the indemnification, contribution, or
       exculpation provisions set forth in this Declaration and the indemnification, contribution, or exculpation
       provisions set forth in Annex A to the Engagement Letter, the terms of Annex A to the Engagement Letter
       shall control.
7
       The Engagement Letter defines relative benefits in the proportion of (i) the fees paid or to be paid to PWP
       in connection with the engagement and (ii) the total value of a transaction under the Engagement Letter,
       whether or not any such transaction is contemplated.


                                                     -9-
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 11 of 61




indemnification, exculpation, and contribution provisions survive the completion or termination

of the engagement.

       18.       As described in the Application, the indemnification, exculpation, and

contribution provisions set forth in the Engagement Letter are customary and reasonable terms of

consideration for financial advisors and investment bankers such as PWP for engagements both

out of court and in chapter 11.

         PRIOR COMPENSATION RECEIVED BY PWP FROM THE DEBTORS

       19.       PWP did not receive any compensation from the Debtors within 90 days of the

Petition Date.

       20.       For all of the above reasons, PWP believes that the proposed retention is

reasonable, customary, necessary, appropriate and in the best interests of all parties in interest in

these Chapter 11 Cases.

                                  PWP’S DISINTERESTEDNESS

A.     PWP’s Review Protocol

       21.       The following disclosures provide a summary of the Firm’s businesses and

structure:

             (a)       The Firm is owned by its working partners and certain outside investors
                       (such outside investors, the “Outside Investors”). None of the Outside
                       Investors participate in the management of, and such Outside Investors
                       have no control over, PWP. Further, as described in more detail below,
                       PWP’s Advisory Practice (as defined below) is separate from PWP’s asset
                       management, research and sales and trading businesses, and is subject to
                       internal information barrier policies and procedures to prevent the
                       dissemination of material non-public, confidential and proprietary
                       information between the Advisory Practice and such other businesses. To
                       the best of my knowledge, none of these business relations constitute
                       interests materially adverse to the Disinterested Managers or the Debtors
                       in matters upon which PWP is to be engaged in these Chapter 11 Cases.

             (b)       The Firm provides corporate advisory, private placement, research, sales
                       and trading and asset management services to clients and investors around


                                                - 10 -
Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 12 of 61




             the world (collectively, the “Clients”). The corporate advisory practice
             (the “Advisory Practice”) provides Clients with M&A advisory services,
             debt advisory services, restructuring advisory services, private placement
             services, and underwriting, as applicable which are collectively referred to
             herein as the “Advisory Services”. The Firm does not engage in
             proprietary sales and trading activities. As described more fully below,
             the Firm also has (i) an asset management business that offers multiple
             investment vehicles (the “Investment Services”) to Clients, (ii) a research
             business (“Research”) and (iii) a sales and trading business (“Sales and
             Trading”).

     (c)     The Firm maintains internal procedures designed to preclude the
             dissemination of material non-public, confidential and proprietary
             information from PWP’s principals, partners, members, or professionals
             (collectively, the “Professionals”) who are providing Advisory Services on
             the one hand, to Professionals providing services for the Firm’s other
             businesses (the “Confidentiality Procedures”).          The Confidentiality
             Procedures include the following protections: the Investment Services,
             Research and Sales and Trading business units are separate legal entities
             from the Advisory Services business unit that will provide services to the
             Disinterested Managers in these Chapter 11 Cases. No Professionals who
             provide services to the Disinterested Managers in these cases are or will be
             involved in any of the activities of the Investment Services, Research and
             Sales and Trading businesses. For the avoidance of doubt, since the
             commencement of the engagement, no Professionals who have directly
             provided services to the Disinterested Managers have provided services to
             the Investment Services, Research and Sales and Trading businesses.
             Perella Weinberg Partners Group LP (“PWP Group”) is the parent
             company of PWP, and PWP Group’s Global Policies on Use of
             Confidential Information (the “Information Barrier Policies”) apply
             equally to each subsidiary of PWP Group, including PWP. Pursuant to the
             Information Barrier Policies, PWP has established and maintains internal
             information barrier policies and procedures between its Advisory Practice
             and its other business units. All Professionals, including those advising the
             Disinterested Managers (i) receive training with respect to the Information
             Barrier Policies and are required to certify annually that they have read,
             understood and complied with the Information Barrier Policies; (ii) may
             not directly or indirectly share any material, non-public, confidential and
             proprietary information generated by, received from or relating to any
             Advisory Services Clients, including the Disinterested Managers, the
             Debtors or these Chapter 11 Cases, with any employees, representatives or
             agents solely involved in the Investment Services, Research and Sales and
             Trading businesses, and (iii) work in offices that are physically separated
             from and restricted by key card access to the Investment Services,
             Research and Sales and Trading business. Furthermore, PWP Group’s
             Legal and Compliance Department regularly reviews investment, sales
             and trading transactions in monitoring the Information Barrier Policies and


                                     - 11 -
Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 13 of 61




             maintains confidential records of such reviews; and periodically monitors
             a sampling of emails (including those of PWP Professionals advising the
             Disinterested Managers in these cases) for, among other things,
             compliance with the Information Barrier Policies. The Information Barrier
             Policies are designed to prevent the sharing of information between
             Professionals who will directly provide services to the Disinterested
             Managers in these Chapter 11 Cases and Professionals of the Investment
             Services, Research and Sales and Trading businesses. Accordingly,
             pursuant to U.S. securities law, no material non-public, confidential, and
             proprietary information concerning the Disinterested Managers or the
             Debtors will be used by the Firm in trading securities.

     (d)     Notwithstanding the foregoing, the Professionals advising the
             Disinterested Managers in these cases may share information with (i)
             certain senior management of the Firm who, due to their duties and
             responsibilities, have a legitimate need to know such information such as
             in the case of clearing conflicts for a new matter, provided that such
             individuals (a) otherwise comply with the Information Barrier Policies
             described in the previous paragraph of this Declaration and (b) use such
             information solely in connection with their managerial responsibilities, (ii)
             regulatory and other similar authorities, and (iii) Legal, Compliance,
             Finance, Accounting and other shared internal control functions within
             PWP Group that need to know such information for purposes of carrying
             out their functions. Such information sharing is conducted at all times in
             accordance with the Information Barrier Policies which are designed to
             ensure that use of the information is limited to the narrowly tailored
             reasons for which it was shared.

     (e)     In connection with Investment Services, affiliates of PWP may currently
             or in the future serve as general partners for and manage a number of
             investment vehicles (collectively, the “PWP Funds”). The investors in the
             PWP Funds invest as limited partners. The limited partners in the PWP
             Funds will be some or all of the Outside Investors and principally
             unrelated third parties (and may include Parties in Interest (as defined
             below)), but also may include affiliates of PWP and various of its
             Professionals. PWP Professionals, in the aggregate, currently hold less
             than 2.5% of the interests in the PWP Funds and the remaining over
             97.5% is held by unrelated third parties. As described in paragraph 20(b)
             below, only one PWP Professional directly involved in this engagement is
             an investor in the PWP Funds and such Professional owns less than
             0.001% of the PWP Funds. Among other things, the PWP Funds may,
             directly or indirectly, be (i) passive investors in other investment vehicles
             (the “Investment Funds”), or (ii) active, direct investors in various
             securities, financial instruments (including options, derivatives, and debt
             instruments), and businesses or assets (including real estate) (collectively,
             the “Equity Funds”). It is possible that companies in which the PWP
             Funds may, directly or indirectly, own securities, or which the PWP Funds


                                     - 12 -
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 14 of 61




                       may, directly or indirectly, engage in discussions regarding a possible
                       investment or transaction in connection with the PWP Funds, may have a
                       relationship with the Debtors or otherwise be a Party in Interest. These
                       relationships are unrelated to the services PWP intends to provide in these
                       cases. As would be the case with respect to a mutual fund investment,
                       none of PWP, its affiliates, the PWP Funds, or the Professionals advising
                       the Disinterested Managers in these cases will have any control over the
                       investments made by the Investment Funds in which the PWP Funds are
                       invested, including purchases, sales, and the timing of such activities, nor
                       will they have day-to-day knowledge of investment decisions of the PWP
                       Funds. The historical investments of the PWP Funds are periodically
                       reported in public filings. Typically, such filings disclose the investments
                       of the PWP Funds for the prior quarter. However, such historical
                       investments may have no bearing on the current investments of the PWP
                       Funds. This is because the PWP Funds trade on a day-to-day basis and
                       therefore the historical investments that are reported on a quarterly basis in
                       public filings may differ from the current investments of the PWP Funds.
                       The Professionals directly involved in this engagement have no
                       knowledge of the current investments of the PWP Funds. As of the last
                       public filing covering the period ending March 31, 2020, the PWP Funds
                       had investments in the Parties in Interest listed on Schedule 3. As of
                       March 31, 2020, the PWP Funds had less than 0.1% of total assets under
                       management invested in the Parties in Interest listed on Schedule 3. The
                       Firm will maintain investment control over the Equity Funds that could (x)
                       have Parties in Interest as investors, (y) purchase the securities or assets of
                       Parties in Interest, or (z) conduct business with Parties in Interest in the
                       ordinary course of operation. To the best of my knowledge, none of these
                       business relationships constitute or will constitute interests materially
                       adverse to the Disinterested Managers or the Debtors’ estates. As
                       described above, the Firm maintains Confidentiality Procedures to
                       preclude the dissemination of material non- public, confidential, and
                       proprietary information from its Professionals assigned to these cases to
                       the Professionals assigned to the PWP Funds.

       22.     As described herein, PWP (a) employs comprehensive Information Barrier

Policies, (b) is subject to both Securities Registration and Regulatory Oversight, and (c) obtains

most or all of its assets under management from third parties (i.e., parties other than Related

Investors). Specifically:

                    (a)       The Investment Services business, including the PWP Funds, are
                              the subject of significant Information Barrier Policies, which
                              include written policies and procedures, physical barriers,
                              electronic barriers, and oversight by compliance with respect to
                              any potential crossing of barriers.


                                                - 13 -
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 15 of 61




                    (b)          The investors in the PWP Funds are overwhelmingly outside third
                                 party investors. PWP Professionals, in the aggregate, currently
                                 hold less than 2.5% of the interests in the PWP Funds and the
                                 remaining over 97.5% is held by unrelated third parties. Only one
                                 Professional directly involved in this engagement is an investor in
                                 the PWP Funds and such Professional owns less than 0.001% of
                                 the PWP Funds. As of March 31, 2020, the PWP Funds had less
                                 than 0.1% of total assets under management invested in the Parties
                                 in Interest listed on Schedule 3.

                       (c)       The PWP Funds are registered with the SEC and CFTC.

                    (d)          The PWP Funds are highly regulated and subject to periodic exams
                                 and other regulatory oversight by, among others, the SEC and
                                 NFA.

                       (e)       PWP Professionals have no access to any information, including
                                 information regarding investments of the PWP Funds (unless such
                                 information is later reported in public filings or similar public
                                 disclosures), on account of the Information Barrier Policies.

                       (f)       PWP Professionals also have no control over investment decisions
                                 of the PWP Funds.

        23.    In connection with its proposed retention by the Debtors on behalf of the

Disinterested Managers in these cases, PWP reviewed relationships between it and the

individuals and entities that PWP has been informed by the Debtors may have an interest in these

Chapter 11 Cases (the “Parties in Interest”), and such parties are listed on Schedule 1 annexed

hereto. PWP reviewed connections between both PWP and its affiliates and the Parties in

Interest listed on Schedule 1.

        24.    Specifically, PWP performed the following research and inquiries to determine

whether it, or any of its Professionals, had any present or former connections with Parties in

Interest:

                 (a)         Database. PWP searched its databases (consisting of entities for which
                             it has in the recent past been or is currently engaged to provide
                             Advisory Services and entities that are currently or have in the recent
                             past provided goods or services to PWP or its affiliates) against the list
                             of Parties in Interest looking back a period of at least three years. The


                                                  - 14 -
Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 16 of 61




               results of that search are reflected on Schedule 2 hereto. Further, where
               PWP’s search of its databases identified connections with entities with
               names similar to names of Parties in Interest, PWP investigated whether
               such entities were related to such Parties in Interest and, if so, reflected
               such connection on Schedule 2 hereto. PWP has disclosed any known
               connections to the Parties in Interest, including de minimis connections.
               To the best of my knowledge, except as otherwise set forth herein, no
               relationships identified in such searches constitute interests materially
               adverse to the Disinterested Managers or the Debtors in matters upon
               which PWP is to be engaged in these cases.

        (b)    Employee Database.           PWP searched its databases of current
               directorships held by its Professionals against the list of Parties in
               Interest. Except as otherwise disclosed herein, PWP’s search of
               directorships indicated no relationship between any such directorships
               and the Parties in Interest.

        (c)    Confidentiality Agreements. PWP searched its databases of executed
               confidentiality agreements with third parties (other than confidentiality
               agreements with vendors to PWP executed in the ordinary course of
               business). To the best of my knowledge, no confidentiality agreement
               business relationship constitutes an interest materially adverse to the
               Disinterested Managers or the Debtors’ estates in matters upon which
               PWP is to be engaged in these cases.

        (d)    Partner Inquiry. PWP inquired among Professionals in PWP’s
               Advisory Practice whether they were aware of any actual conflict that
               would arise as a result of this engagement as financial advisor and
               investment banker for the Disinterested Managers, and sought
               information regarding other potential connections with the Debtors and
               these Chapter 11 Cases. This inquiry was in the form of a firm-wide
               email which sought information regarding any connections or
               relationships with the Debtors, the Bankruptcy Judges for the Southern
               District of Texas, or the United States Trustee or any person employed
               by the Office of the United States Trustee for the Southern District of
               Texas. As of June 3, 2020, no person contacted responded with any
               information regarding any such connections or conflicts, except as
               otherwise set forth herein. In addition, PWP made an additional inquiry
               in the form of an email to its Professionals providing services to the
               Disinterested Managers in these Chapter 11 Cases (the “Deal Team”)
               which sought information regarding any known connections or
               relationships with any of the Parties in Interest. As of June 3, 2020, no
               person contacted responded with any information regarding any such
               connections or conflicts, except as otherwise set forth herein.

        (e)    PWP Professional Investments. PWP searched its databases of current
               direct investments held by PWP Professionals in PWP’s Advisory


                                     - 15 -
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 17 of 61




                         Practice against the list of Parties in Interest to identify any known
                         investments by such PWP Professionals in any Parties in Interest.
                         PWP’s search of direct investments held by such PWP Professionals
                         indicated investments in the following Parties in Interest and/or their
                         affiliates: Accenture LLP; ADP Inc.; AIG; Amazon.com; Ameren
                         Missouri; Aon Risk Services of TX; Apollo; Apple Inc.; Ares; Ares
                         Corporate Opportunities Fund III, L.P.; Ares Corporate Opportunities
                         Fund IV, L.P.; AT&T; Bank of America, N.A.; Barclays; Blackrock;
                         BMO Harris Bank; Brookfield; Capital One, National Association;
                         CenturyLink Inc.; CenturyLink Communications, LLC; Chesapeake
                         System Solutions; Cisco Systems, Inc.; Citizens Bank; Comcast;
                         Comcast Cable Communications Management LLC; Consolidated
                         Edison; Credit Suisse; Credit Suisse AG, Cayman Islands Branch;
                         Deutsche Bank; Deutsche Bank AG, New York Branch; Dominion
                         VA/NC Power; Duke Energy; Federal Express; FedEx Freight East;
                         FedEx Ground; FedEx Trade Networks; Fidelity Investments; Frontier
                         Communications; Goldman Sachs; Guggenheim; Hawaiian Electric
                         Company; HSBC; IBM Corporation; Jersey Central Power & Light;
                         JPMorgan; JP Morgan PCard; Lazard Freres & Co; Lloyd’s (Beazley);
                         Lloyd’s (Navigators); Lloyd’s of London; Lloyd’s Underwriter
                         Syndicate; Underwriters at Lloyd’s; Micro Focus, Inc.; Microsoft
                         Corporation; Microsoft Licensing, GP; Microsoft Online Inc.; Oracle
                         Corporation; Otis Elevator Company; PayPal, Inc.; PIMCO; Prudential;
                         Prudential Financial;      Royal Bank of Canada; Simon; Simon
                         Management Associates II LLC; Southern Company; Standard &
                         Poor’s Financial Services LLP; Starwood; TPG; Travelers Casualty &
                         Surety Co. of America; Twilio Inc.; UPS; UPS Supply Chain Solutions;
                         US Bank; Vanguard Group; Verizon; Verizon Wireless; Voya; Wells
                         Fargo; and Zurich American Insurance Company. All such investments
                         were in amounts representing less than 0.1% of any issuer and only
                         seven of such investments were held by a PWP Professional
                         representing the Disinterested Managers in the Debtors’ Chapter 11
                         Cases.

B.     PWP’s Disclosures

       25.     Based on the results of PWP’s review, to date, to the best of my knowledge, none

of myself, PWP, nor any of PWP’s Professionals, insofar as I have been able to ascertain based

on the procedures employed in PWP’s review (i) have any connection with the Debtors, any of

the Parties in Interest, or the U. S. Trustee, or any person employed in the Office of the U.S.

Trustee, or (ii) represents an interest that is materially adverse to the interest of the Debtors’

estates or any class of creditors or equity security holders in these Chapter 11 Cases, by reason of


                                               - 16 -
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 18 of 61




any direct or indirect relationship to, connection with, or interest in, the Debtors, or for any other

reason of which I know or about which I have been informed, with respect to the services to be

performed pursuant to the Engagement Letter, except as disclosed or otherwise described herein.

       26.     To the best of my knowledge, and based on the results of PWP’s review, PWP is a

“disinterested person” within the meaning of Bankruptcy Code section 101(14), in that, except as

otherwise set forth herein, its Professionals:

                (a)    are not creditors of the Debtors, equity security holders of the Debtors, or
                       “insiders” of the Debtors, as that term is defined in section 101(31) of the
                       Bankruptcy Code;

                (b)    are not and have not been, within two years before the date of the filing of
                       the Debtors’ chapter 11 petitions, a director, officer, or employee of the
                       Debtors; and

                (c)    do not have an interest materially adverse to the interest of the Debtors’
                       estates or of any class of creditors or equity security holders, by reason of
                       any direct or indirect relationship to, connection with, or interest in the
                       Debtors, or for any other reason.

       27.     Some Professionals, in connection with their employment before joining PWP,

appeared or were engaged in cases, proceedings, and transactions involving attorneys,

accountants, investment bankers, financial consultants, and claimants and Parties in Interest in

these cases. To the best of my knowledge, none of these relationships relate to the Debtors or

these Chapter 11 Cases nor constitute interests materially adverse to the Debtors in matters upon

which PWP is to be engaged in these cases.

       28.     As part of PWP’s diverse business, PWP appears or may appear in cases,

proceedings, and transactions involving attorneys, accountants, investment bankers, and financial

consultants, some of which may represent claimants and Parties in Interest in these cases.

Further, PWP (including its Professionals prior to their employment with the Firm) has in the

past, and may in the future, be represented by several attorneys and law firms in the legal



                                                 - 17 -
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 19 of 61




community, some of whom may be involved in these cases. In addition, PWP (including its

Professionals prior to their employment with the Firm) has in the past and will likely in the

future be working with or against other professionals involved in these cases in matters unrelated

to these cases. To the best of my knowledge, none of these relationships relate to the Debtors or

these Chapter 11 Cases nor constitute interests materially adverse to the Debtors in matters upon

which PWP is to be engaged in these cases.

       29.     PWP (including its Professionals prior to their employment with the Firm) may

have in the past represented, may currently represent, and likely in the future will represent,

Parties in Interest in connection with matters unrelated to the Debtors and these Chapter 11

Cases (except as described below).      The parties listed on Schedule 2 annexed hereto and

identified thereon as such have been identified as Clients of PWP’s Advisory Services business

who are also Parties in Interest. In addition, PWP makes the following specific disclosures:

                (a)   Some Professionals have assets managed by financial advisors or hold
                      mutual funds that are managed by third party fund managers. Neither the
                      Firm nor its Professionals have any control over the investments in such
                      funds, including investment purchases, sales, and the timing of such
                      activities. Securities of the Debtors or Parties in Interest may be held
                      through the foregoing investments. In addition, certain Professionals may
                      hold securities of Parties in Interest or their affiliates in the ordinary
                      course. To the best of my knowledge after reasonable inquiry, none of the
                      Professionals have or hold investments in the Debtors.

               (b)    The parties listed on Schedule 2 annexed hereto and identified thereon as
                      such have been identified as Advisory Services Clients who are also
                      Parties in Interest. As a matter of practice, the Firm does not disclose
                      clients of Investment Services, Research, and Sales and Trading
                      businesses to our Professionals in the Advisory Services business or to
                      third parties because of the integrity of the Information Barrier Policies.
                      Other Advisory Services, Investment Services, Research, and Sales and
                      Trading Clients of PWP may also have a business relationship or potential
                      business relationship with Parties in Interest or their affiliates that have not
                      been made known to the Firm.

                (c)   As described above, the Firm also operates the Research and Sales and
                      Trading businesses. As part of these regular business operations, such


                                               - 18 -
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 20 of 61




                     business units engage in sales, trading and research activities with
                     institutional clients, some of which may be creditors, equity holders or
                     other Parties in Interest in these cases. Some of these Clients may now or
                     in the future hold debt or equity securities of the Debtors or other Parties
                     in Interest in these cases. In addition, Professionals in the Research
                     business may make statements or investment recommendations or publish
                     reports regarding the Debtors or any other Parties in Interest. As noted
                     above, such Research Professionals are separated by information barriers
                     from those Professionals advising the Disinterested Managers in these
                     cases.

               (d)   The Firm has a large and diverse Advisory Practice. Accordingly, PWP
                     and its Professionals may have in the past represented, may currently
                     represent, and may in the future represent, in matters unrelated to these
                     cases, numerous entities, some of which may be Parties in Interest and
                     which, from time to time, may invest in securities of the Debtors. The
                     parties listed on Schedule 2 annexed hereto and identified thereon as such
                     have been identified as Parties in Interest who are or within the last three
                     years have been Clients of the Firm’s Advisory Practice. PWP has not
                     represented, does not represent, and, if PWP’s retention is approved by the
                     Court, will not represent any entity’s separate interest in these cases.
                     Accordingly, PWP does not believe that any relationship it may have with
                     any Party in Interest will interfere with or impair its representation of the
                     Disinterested Managers in these cases.

               (e)   The Debtors may supply services to or be creditors of one or more
                     companies that may be Clients or in which the PWP Funds may invest.
                     The Debtors may also purchase goods or services from and be obligors to
                     one or more companies that may be Clients or in which the PWP Funds
                     may invest. However, as set forth above, PWP has not conducted an
                     inquiry of the Investment Services business or the PWP Funds because of
                     the integrity of the Information Barrier Policies.

               (f)   One or more financial institutions that have, or may in the future have, an
                     independent financial or other relationship with PWP or an affiliate of
                     PWP may also be a creditor, counterparty, or professional of the Debtors.
                     The financial institutions listed on Schedule 2 annexed hereto and
                     identified thereon as such have been identified as Parties in Interest that
                     have or had an independent relationship with PWP. To the best of my
                     knowledge, none of these business relations constitute interests materially
                     adverse to the Debtors’ estates in matters upon which PWP is to be
                     engaged in these Chapter 11 Cases.

       30.    Except as otherwise disclosed herein, PWP has not been retained to assist any

entity or person other than the Disinterested Managers on matters relating to, or in connection



                                             - 19 -
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 21 of 61




with, these cases. If the Court approves the proposed retention and employment of PWP by the

Debtors for the Disinterested Managers, PWP will not accept any engagement or perform any

services in relation to these cases for any entity or person other than the Disinterested Managers.

PWP will, however, continue to provide professional services to entities or persons that may be

creditors of the Debtors or Parties in Interest in these cases or their affiliates; provided, however,

that such services do not directly relate to, or have any direct connection with, the Debtors, the

Disinterested Managers and these cases.

       31.     Except as otherwise set forth herein, to the best of my knowledge based on PWP’s

review, neither PWP nor its Professionals that are to perform the services set forth in the

Engagement Letter (i) have any connections with any Parties in Interest or (ii) represent an

interest that is materially adverse to the interest of the Debtors’ estates or any class of creditors

or equity security holders, by reason of any direct or indirect relationship to, connection with, or

interest in, the Debtors, or for any other reason of which I know or about which I have been

informed, with respect to the services to be performed pursuant to the Engagement Letter.

       32.     In light of the extensive number of the Debtors’ creditors, Parties in Interest, and

potential unknown additional parties in interest, neither I nor PWP are able conclusively to

identify all potential relationships at this time, and we reserve the right to supplement this

disclosure as additional relevant relationships come to our attention. In particular, among other

things, the Firm may have relationships with persons who are beneficial owners of Parties in

Interest and persons whose beneficial owners include Parties in Interest or persons who

otherwise have relationships with Parties in Interest. Moreover, PWP employees may have

relationships with Parties in Interest, persons that may become parties in interest in these cases,

or persons that have business relationships with the Debtors, are competitors of the Debtors, or




                                                - 20 -
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 22 of 61




are customers of the Debtors. If any new relevant facts or relationships are discovered or arise in

the future, PWP will use reasonable efforts to identify such further relevant facts or relationships

and will file promptly a supplemental declaration, as required by Bankruptcy Rule 2014.

       33.     Based on PWP’s review conducted to date and described herein, to the best of my

knowledge and insofar as I have been able to ascertain, (i) PWP is a “disinterested person”

within the meaning of Bankruptcy Code section 101(14), as required by Bankruptcy Code

section 327(a), and does not hold or represent an interest adverse to the Debtors’ estates, and (ii)

PWP has no connection to the Disinterested Managers, the Debtors, their creditors, or their

related parties, except as may be disclosed herein.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on June 4, 2020                         /s/ Bruce Mendelsohn
                                                 Bruce Mendelsohn
                                                 Partner
                                                 Perella Weinberg Partners LP




                                               - 21 -
Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 23 of 61




                          SCHEDULE 1
                    PWP PARTIES IN INTEREST




                                -1-
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 24 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List



ADMINISTRATIVE AGENTS
ANKURA TRUST COMPANY, LLC
BANK OF AMERICA, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
DEUTSCHE BANK AG NEW YORK BRANCH
WILMINGTON SAVINGS FUND SOCIETY, FSB
WILMINGTON TRUST, N.A.

BANKRUPTCY JUDGES
ALBERT ALONZO
ANA CASTRO
CHRIS LOPEZ
CHRISTOPHER M. LOPEZ
DAVID J. BRADLEY
DAVID R. JONES
EDUARDO V. RODRIGUEZ
EVANGELINE C. ATTAWAY
JEANNIE CHAVEZ
JEFFREY P. NORMAN
LINHTHU DO
MARIO RIOS
MARVIN ISGUR
RUBEN CASTRO
TRACEY CONRAD
VRIANA PORTILLO

BANKS
AMEGY BANK
FIRST HAWAIIAN BANK
REGIONS FINANCIAL CORP
US BANK

CONTRACT COUNTERPARTIES
ABC TEST AGREEMENT
ACME MOTOR FREIGHT SERVICES
ACTIONIQ, INC
ADOBE SYSTEM INCORPORATED
ADVANTAGE CONSULTING GROUP
ADVANTIX SOLUTIONS GROUP INC
AFB CONSULTING
AGILENCE, INC
AGILONE INC.
AKF CONSULTING, LLC
AKQA, INC
ALATION
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 25 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
ALE-JOY CALO, INC. DBA TOWN & COUNTRY CLEANERS
ALERT TECH
ALIXPARTNERS LLP
ALORICA CUSTOMER CARE INC
ALSCO
AMAZON.COM
AMERICAN AIRLINES
AMERICAN EAGLE LINES
AMERICAN EXPRESS
AMERICAN FREIGHTWAYS, INC.
AMERICAN WEST WORLDWIDE EXPRESS, INC.
ANTUIT
APPLAUSE APP QUALITY, INC
APTTUS CORPORATION
ARAMARK REFRESHMENT SERVICES LLC
ARISE VIRTUAL SOLUTIONS INC.
AS LOGISTICS, INC.
ASG TECHNOLOGIES GROUP, INC.
AT AND T CORP
AUDIO FIDELITY COMMUNICATIONS CORPORATION
AURIEMMA CONSULTING GROUP, INC.
AVA CONSULTING GROUP INC
AVAYA INCORPORATED
AVILA IT SERVICES
BACKOFFICE ASSOCIATES LLC
BASE 22 TECHNOLOGY GROUP, LLC
BCD TRAVEL USA LLC
BINARY TREE
BIZZDESIGN UNITED STATES, INC.
BLACKHAWK ENGAGEMENT SOLUTIONS
BLANKENSHIP CHANGE CONSULTING, LLC
BLOOMREACH, INC.
BLUECONIC, INC.
BLUEVENN US INC.
BLUJAY SOLUTIONS INC
BMC SOFTWARE, INC.
BOTTOM LINE CONCEPTS
BOUNCE EXCHANGE INC
BRAINSTORM, INC.
BRICZ, LLC
BRIERLEY & PARTNERS
BRIGHTEDGE TECHNOLOGIES, INC.
CALLSTACK
CANIDIUM, LLC.
CANON
CANTEEN VENDING
CAPITAL ONE, NATIONAL ASSOCIATION
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 26 of 61
                               Neiman Marcus Group Ltd.
                                 Parties in Interest List
CARGO TRANSPORTERS
CAROUSEL INDUSTRIES OF NORTH AMERICA
CARTESIAN DATASCIENCES, LLC
CATALYST ONLINE LLC
CATCHPOINT SYSTEMS, INC.
CAVISSON SYSTEMS, INC.
CCFG CLEANERS, LLC
CELADON TRUCKING SERVICES, INC.
CELECT INC
CENTRIFY CORPORATION
CENTURYLINK COMMUNICATIONS, LLC
CHARGEITSPOT LLC
CHESAPEAKE SYSTEM SOLUTIONS
CHICAGOLAND CABLING SOLUTIONS, INC.
CISCO SYSTEMS, INC
CITCON USA LLC
CLOUDBURST TECHNOLOGIES
CLOUDIYAN LLC
CLUMIO, INC.
COALFIRE SYSTEMS,INC.
COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATIONS
COHESITY, INC.
COMCAST CABLE COMMUNICATIONS MANAGEMENT LLC
COMNET COMMUNICATIONS LLC
COMPASS GROUP USA, INC.
COMPLIANCE NETWORK, L.L.C.
CONNEXITY, INC.
CONNORS GROUP
CONVEY, INC.
CORETRUST PURCHASING GROUP
CORNERSTONE LOGISTICS INC
CRADLEPOINT, INC.
CREDERA ENTERPRISES COMPANY
CROWN RELOCATIONS
CRST EXPEDITED, INC.
CS TECHNOLOGY, INC.
CURALATE INC
CUSTORA, INC.
DALETHES,INC.
DATA SALES
DATASTAX INC
DEALER SOUQ
DELIV, INC.
DETERMINE SOURCING INC
DFS SERVICES
DIAMANTI,INC
DICENTRAL CORPORATION
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 27 of 61
                              Neiman Marcus Group Ltd.
                                Parties in Interest List
DIGITAL MOBILE INNOVATIONS,LLC.
DIGITAL SHADOWS US, INC.
DIRECT SOURCE INC
DIRECTV, LLC
DISPATCH TRANSPORTATION CORPORATION
DOCUSIGN INC
DOORDASH
DRIVESAVERS, INC
DRY CLEAN SUPER CENTER
DSCO
DYNAMEX INC.
DYNATRACE SOFTWARE, INC.
EMC CORPORATION
EPAM SYSTEMS, INC.
EVERGAGE, INC.
EXCEL ELEVATOR AND ESCALATOR CORP
EXPERIAN MARKETING SOLUTIONS, INC.
EZCOM SOFTWARE INC
FFE TRANSPORTATION SERVICES, INC.
FIBERNET DIRECT TEXAS,LLC
FIFTY ONE INC
FINDMIND INC
FIRST DATA MERCHANT SERVICES LLC
FIRST FLIGHT SOLUTIONS
FIRST NATIONAL BANK OF OMAHA
FIT3D, INC.
FLEENOR COMPANY INC
FORRESTER RESEARCH,INC.
FORSYTHE SOLUTIONS GROUP, INC.
FTM ART ADVISORY
FULLSTORY, INC.
FUSE INC.
FUTURE COM LTD
G2 INC.
GADDIS PARNTERS, LTD.
GHOSTERY, INC.
GIFT SOLUTIONS
GLOBAL BRIDGE INFOTECH INC.
GLOBAL-E US INC
GRANE TRANSPORTATION LINES, LTD
GRANIFY
GREEN MOUNTAIN TECHNOLOGY (GMT)
GREMLIN, INC.
GRID DYNAMICS INTERNATIONAL, INC.
GULF COAST TRANSPORT, INC.
HAFTA HAVE, INC.
HARTE-HANKS
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 28 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
HCL TECHNOLOGIES LIMITED
HEXAWARE TECHNOLOGIES, INC.
HIGH ORDER SOLUTIONS, LLC
HILCO RETAIL CONSULTING LLC
HITACHI DATA SYSTEM CORPORATION
HOTEL LAUNDRY FIVE STAR LLC
IBM CORPORATION
ICERTIS, INC.
IMIDIA LLC
INCISIV
IN-COM DATA SYSTEMS, INC.
INFOSYS
INFOSYS LIMITED
INFOVISION
INSIGHT GLOBAL, LLC
INTELLYS CORPORATION
INTEPLAST GROUP
INTERACTIVE COMMUNICATIONS INTERNATIONAL, INC. (INCOMM)
INTERMEC TECHNOLOGIES CORPORATION
INTERTRADE SYSTEMS INC
IPROSPECT.COM, INC.
J.P MORGAN CHASE BANK, N.A.
JACADA, INC.
JAGGED PEAK
JDA SOFTWARE GROUP, INC.
JOOR, INC.
JRNI, INC.
KAIROS TECHNOLOGIES INC
KORE.AI, INC.
KRONOS INC
KUSTOMER, INC.
LAMPIX
LATIN AMERICA RETAIL CONNECTION, LLC
LAZ PARKING MANAGEMENT LIMITED
LEATHER CENTER
LENATI LLC
LEVI RAY AND SHOUP INC
LEVI RAY AND SHOUP STAFFING INC
LIVEPERSON, INC.
LIVIDINI
LOGICSOURCE, INC.
LONE STAR CABLE
LONGVIEW WAREHOUSE & STORAGE
LOOKLET AB
LUCIDWORKS INC
LYTICS
M. MILLER AND ASSOCIATES LLC
        Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 29 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
MANGIA
MANHATTAN ASSOCIATES,INC.
MAPOL BUSINESS SOLUTIONS P LIMITED
MARKMONITOR
MARTINIZING DRY CLEANING
MATRIX RESOURCES,INC.
MCKINSEY & COMPANY, INC
MEMOMI LABS INC.
MICRO FOCUS, INC.
MICROFOCUS
MICROSOFT CORPORATION
MICROSOFT LICENSING, GP
MIDWEST CONSULTING GROUP,INC.
MOONRAFT INNOVATION LABS, INC
MOXIE SOFTWARE, INC.
NAHAN PRINTING INC
NARVAR INC
NATIONAL CARRIERS, INC.
NATIONWIDE JANITORIAL SERVICES
NEW RELIC, INC.
NEWGISTICS INC
NEXLA, INC.
NEXTSTEP RECRUITING
NICE SYSTEMS, INC.
NICELABELAMERICAS, INC.
NORTH AMERICAN VAN LINES, INC.
OKTA, INC.
ONSYSTEMS, INC.
OPENSYMMETRY LLC
OPERA SOLUTIONS, LLC
OPINIONLAB, INC.
OPITZ OUTLET
OPTIMIZELY
ORACLE CORPORATION
ORKIN LLC
OTIS ELEVATOR COMPANY
PAPER PLACE
PAXATA
PAY PAL, INC.
PERCH INTERACTIVE, INC.
PERFICIENT, INC.
PIVIT GLOBAL
PLANGRID
PLANTINUM TECHNOLOGY INC.
PLATFORM9
PLUMSLICE LABS INC.
POSSIBLENOW, INC.
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 30 of 61
                                   Neiman Marcus Group Ltd.
                                     Parties in Interest List
PRECOCITY, LLC
PROFIT ENHANCEMENT SYSTEMS, INC.
PROJEKT202 LLC
PROOFPOINT INC
PUBNUB, INC.
QUIQ, INC
QUISITIVE, LLC
R4 TECHNOLOGIES, INC.
RANDSTAD TECHNOLOGIES, LLC
RANGLEIO
RAWHIDE HIGH CLASS SHOE REPAIR
REDPOINT GLOBAL INC.
REDSCOUT
REFLEXIS SYSTEMS, INC.
RELTIO,INC.
RESOURCES CONNECTION, LLC
RETAIL SYSTEMS RESOURCES LLC
RETURN PATH INC.
RGIS LLC
RICHRELEVANCE, INC.
RIGOR, INC.
RIMINI STREET, INC.
RIVERPAY, INC.
ROCKBOT, INC.
ROCKET SOFTWARE (US), LLC
SALESFLOOR INC.
SAP AMERICA, INC.
SAS INSTITUTE INC
SCANTEXAS
SCAPIC
SELECT EXPRESS AND LOGISTICS
SENDERO BUSINESS SERVICES LP
SENSORMATIC ELECTRONICS CORP-
SESSION M INC.
SHOPRUNNER INC
SHYFT TECHNOLOGIES, INC.
SIGNATURE HOSPITALITY SERVICES
SILICON VALLEY PRODUCT GROUP
SIMON DATA
SITECORE USA INC.
SLALOM, LLC
SM MOTOR
SMOOTH TECHNOLOGIES, INC.
SNAPLOGIC, INC.
SNOWFLAKE COMPUTING INC
SOFTWARE AG USA, INC.
SONIAN,INC.
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 31 of 61
                              Neiman Marcus Group Ltd.
                                Parties in Interest List
SOURCELINK ACQUISITION, LLC
SPECIALIZED SECURITY SERVICES, INC.
SPEEDCURVE, LTD.
SPEEDY MESSENGER ALLEGRO
SPEND MANAGEMENT EXPERTS
SPENDHQ
SPINNAKER SUPPORT, LLC
SPLUNK INC.
SPS COMMERCE, INC.
SQUARE ROOT, INC.
SSOGEN
STORED VALUE SOLUTIONS
STYLYZE INC
SYSTEMWARE INC
SYTE VISUAL CONCEPTION LTD.
TALX
TATA AMERICA INTERNATIONAL CORPORATION
TEALIUM INC.
TECHNICAL YOUTH, LLC
TECHNOLOGY SERVICE PROFESSIONALS
TEKSYSTEMS, INC
TELLAPART, INC.
TEST
THE 41ST PARAMETER, INC.
THE BOSS GROUP
THE I4 GROUP
THE SUPPORT GROUP INC
THE TACTICA PARTNERS
THEATRO LABS, INC.
THOUGHTSPOT
TOWNSHIP BUILDING SERVICES INC
TRACKIF LLC
TRANE U.S. INC
TRANSCO LINES, INC.
TRIBRIDGE HOLDINGS, LLC
TSP
TURNTO NETWORKS, INC.
TWILIO INC.
UBERTEJAS, LLC DBA BIZCLOUD EXPERTS
UGAM SOLUTIONS SEZ PVT LTD
ULTRACOR INC.
UNIFI SOFTWARE, INC.
UNITED STATES POSTAL SERVICE (USPS)
UNITY BOND INC.
UPSTREAM
UPSTREAM COMMERCE, INC.
URBAN AIRSHIP INC
        Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 32 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
USERZOOM
VALUELINK LLC
VENDING SERVICES DIVISION
VERACTION, LLC
VERINT AMERICAS INC
VERTEX INC
VIAWEST, INC.
VL CONSULTING DWC-LLC
VOIANT GROUP, LLC
VPMA GLOBAL SERVICES LLC
VUDUMOBILE, INC.
WATERLINE DATA SCIENCE, INC.
WEBFILINGS LLC
WHITE PLAINS LINES
WIPRO LIMITED
WORKFLOWONE LLC
WORKSHOP LA
WORLD WIDE TECHNOLOGY INC
YRC, INC.
ZAAVYA
ZAAVYA LLC
ZENDESK, INC.
ZMAGS CORP
ZUMASYS, INC.
PEGASUS LOGISTICS GROUP
RAKUTEN MARKETING

DEBTHOLDERS
ALBACORE PARTNERS
APOLLO
ARES
BANK OF AMERICA
BARCLAYS
BENEFIT STREET
BLACKROCK
BLUEMOUNTAIN
BMO HARRIS BANK
CAPITAL INTERNATIONAL
CAPITAL RESEARCH & MANAGEMENT
CAPRE
CITIZENS BANK
CREDIT SUISSE
CVC CAPITAL PARTNERS
DAVIDSON KEMPNER
DEUTSCHE BANK
GOLDMAN SACHS
GUGGENHEIM
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 33 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
H2 CAPITAL
HSBC
JPMORGAN
MARATHON AM
MJX
P SCHOENFELD ASSET MANAGEMENT
PIMCO
POWER CORP OF CANADA
PRUDENTIAL
PRUDENTIAL FINANCIAL
PUTNAM INVESTMENTS
QUAKER FUNDS
REDWOOD CAPITAL
REGIONS BANK
ROYAL BANK OF CANADA
SOUTHEASTERN ASSET MANAGEMENT
SUNTRUST
TDBANK
THIRD POINT
TORCHMARK CORP
TPG
VANGUARD GROUP
VOYA
WELLS FARGO

DEBTORS
BERGDORF GOODMAN, INC.
BERGDORF GRAPHICS, INC.
BG PRODUCTIONS, INC.
MARIPOSA BORROWER, INC.
MARIPOSA INTERMEDIATE HOLDINGS LLC
MYT HOLDING CO.
MYT INTERMEDIATE HOLDING CO.
MYT NETHERLANDS PARENT B.V.
MYT PARENT CO.
MYTHERESA BUSINESS INFORMATION CONSULTING (SHANGHI) CO. LTD.
MYTHERESA SE (GERMANY)
NEIMAN MARCUS GROUP LTD LLC
NEMA BEVERAGE CORPORATION
NEMA BEVERAGE HOLDING CORPORATION
NEMA BEVERAGE PARENT CORPORATION
NM BERMUDA, LLC
NM FINANCIAL SERVICES, INC.
NM NEVADA TRUST
NMG CALIFORNIA SALON LLC
NMG FLORIDA SALON LLC
NMG GLOBAL MOBILITY, INC.
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 34 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
NMG NOTES PROPCO LLC
NMG SALON HOLDINGS LLC
NMG SALONS LLC
NMG SUBSIDIARY LLC
NMG TERM LOAN PROPCO LLC
NMG TEXAS SALON LLC
NMGP, LLC
THE NEIMAN MARCUS GROUP LLC
THE NMG SUBSIDIARY LLC
THERESA WARENVERTRIEB GMBH (GERMANY)
WORTH AVENUE LEASING COMPANY

DEBTORS' PROFESSIONALS
BERKELEY RESEARCH GROUP LLC
KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS LLP
LAZARD FRERES & CO

DIRECTORS & OFFICERS
BRAD WOOD
BRANDY RICHARDSON, SVP, CHIEF ACCOUNTING OFFICER AND CFO
CECILIA MA
DARCY PENICK
DAVID B. KAPLAN (CHAIRMAN)
DENNIS T. GIES
ERIC ARTHO
ERIC SEVERSON
GEOFFROY VAN RAEMDONCK
GRAEME M. EADIE
JOSEPH N. WEBER, SVP AND CHIEF HUMAN RESOURCES OFFICER
KAREN W. KATZ
KIM YEE, VP, ASSISTANT GENERAL COUNSEL, TRANSACTIONS AND COMPLIANCE
LEIGH ANN HERNANDEZ, VP, TAX AND TAX GOVERNMENTAL AFFAIRS
LORI HALL-KIM
MARC BEILINSON
MARTIN BEER
MICHAEL KLIGER
MICHAEL SULLIVAN, ASSISTANT SECRETARY
MYRNA MARIA REIJNDERS
NANCY NICHOLS
NORMAN H. AXELROD
SCOTT VOGEL
SEBASTIAAN DONNER
SEBASTIAN DIETZMANN
STEVE YANG
TRACY M. PRESTON, SVP, GC, CORPORATE SECRETARY, AND CCO
TRACY PRESTON
        Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 35 of 61
                                 Neiman Marcus Group Ltd.
                                   Parties in Interest List
ALAN J. HERRICK
ANDREW PAIK
CESARE J. RUGGIERO
EUGENE ESMONDE
MATTHEW RHODES
PHILIPPE E. BOURGUIGNON
RACHEL LEE

EQUITY SPONSORS
CECILIA MA
DAVID KAPLAN
DENNIS GIES
GRAEME EADIE
LORI HALL-KIM
STEVE YANG

EQUITYHOLDERS
ACOF MARIPOSA HOLDINGS LLC
ADAM ORVOS
ALISON K AXELROD 2012 FAMILY TRUST
ANN STORDAHL
ARES CORPORATE OPPORTUNITIES FUND III, L.P.
ARES CORPORATE OPPORTUNITIES FUND IV, L.P.
DARCY PENICK
JONATHAN JOSELOVE
KOREA INVESTMENT CORPORATION
MALLORY ANDREWS
NEVA L. HALL
PANTHEON GLOBAL CO-INVESTMENT OPPORTUNITIES FUND II, L.P.
PROCIFIC
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
THOMAS J. LIND
WANDA GIERHART
CPP INVESTMENT BOARD (USRE) INC.
NORA AUFREITER
NORMAN AXELROD

INSURERS
ACE AMERICAN INS. CO.
ACE PROPERTY AND CASUALTY INSURANCE COMPANY
AFFILIATED FM INSURANCE COMPANY
AIG
ALLIANZ GLOBAL RISKS US INSURANCE COMPANY
AMERICAN INTERNATIONAL GROUP, INC.
AON RISK SERVICES OF TX
ASPEN AMERICAN INSURANCE COMPANY
AXIS INSURANCE COMPANY
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 36 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
BEAZLEY INS. CO. INC.
BEAZLEY SYNDICATES AFB
BERKLEY INSURANCE COMPANY
BERKLEY PROFESSIONAL LIABILITY
CNA INTERNATIONAL
CHUBB
CNA PARAMOUNT
CONTINENTAL CASUALTY CO. (CNA)
CONTINENTAL INSURANCE COMPANY
FACTORY MUTUAL INSURANCE COMPANY
FM GLOBAL
GREAT AMERICAN E&S INSURANCE CO.
GREAT AMERICAN INSURANCE GROUP
IRONSHORE SPECIALTY INSURANCE COMPANY
LIBERTY INSURANCE CORPORATION
LIBERTY MUTUAL FIRE INSURANCE CO
LIBERTY MUTUAL HOLDING COMPANY INC.
LIBERTY MUTUAL INSURANCE
LLOYD’S UNDERWRITER SYNDICATE
LLOYDS (BEAZLEY)
LLOYDS (NAVIGATORS)
LLOYDS OF LONDON
LM INSURANCE CORPORATION
NATIONAL UNION FIRE INSURANCE COMPANY (AIG)
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA
RT SPECIALTY
SAFETY SPECIALTY INSURANCE COMPANY
SELECTIVE INSURANCE COMPANY OF AMERICA
STARR INDEMNITY & LIABILITY COMPANY
TRAVELERS CASUALTY & SURETY CO. OF AMERICA
U.S. SPECIALTY INSURANCE COMPANY
UNDERWRITERS AT LLOYD'S
W.R. BERKLEY CORPORATION
XL INSURANCE AMERICA, INC.
ZURICH AMERICAN INSURANCE COMPANY

LANDLORDS
ASHKENAZY
BROOKFIELD
FORBES
IRVINE COMPANIES
JONES LANG LASALLE
NORTHPARK
PA PUBLIC EMPLOYEES
RELATED
SIMON
STARWOOD
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 37 of 61
                              Neiman Marcus Group Ltd.
                                Parties in Interest List
URW
WHITMAN FAMILY DEVELOPMENT

LITIGATION PARTIES
BROOKE SHIELDS
BRUCE FULLER
CXT SYSTEMS, INC
DAVID TOLBERT
DENISE KISH
DIANA VILLASIS
DWAIN LAMMEY
FELIPE PRIAST
GHODOOSHIM & SON
HILARY REMIJAS
HOWARD COHAN
ITC AND GIANFRANCO FERRE
JODI OLTHUIS
KATERYNA OTWORTH
LIESELOTTE MESHER, THROUGH STEWART MESHER
LOIDA PABON
MARBLE RIDGE CAPITAL LP
MARBLE RIDGE MASTER FUND LP
MEHTAP ARGUN
NIRVANA
NLRB (SHEILA MONJAZEB)
PARISA KHALILI
RAPHAEL TEMPLE OF BEAUTY
ROSA BEALE
ROSINA WELSH MORENE
SHAHNAZ AMIRTALESH
SHAYLA WILLIS
TAYLOR BAYER
TERESA IANDOLA
TIANHAI LACE USA, INC.
TIFFANY L. TRAN
UMB BANK, N.A.
ANNA KUZMINER
SOLOW BUILDING COMPANY LLC

NON-DEBTOR AFFILIATES
MYTHERESA.COM GMBH
MYTHERESA.COM SERVICE GMBH
NEIMAN MARCUS BERMUDA L.P.
NEIMAN MARCUS GROUP, INC.
NMG ASIA HOLDINGS LIMITED
NMG ASIA LIMITED
NMG GERMANY GMBH
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 38 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List



ORDINARY COURSE PROFESSIONALS
ACCENTURE LLP
ADAIR MORRIS & OSBORN PC
ADP INC
ALIGHT SOLUTIONS LLC
ANDREW W YOUNG
ANGEION GROUP
ANTONIO GUTIERREZ
ASPEN LICENSING INTERNATIONAL INC
BAIN MAZZA & DEBSKI LLP
BALLYHOO BLUE WORKSHOP LLC
BARNES & THORNBURG LLP
BRYAN CAVE LLP
BUSINESS WIRE INC
CHARLTONS
CLEARY GOTTLIEB STEEN & HAMILTON LLP
CONCHIE ASSOCIATES LLC
COVINGTON & BURLING LLP
COZEN O'CONNOR
DANIEL J EDELMAN INC
DAWSON TILEM & GOLE
DELOITTE TRANSACTIONS & BUSINESS ANALYTICS LLP
DOUGLAS MEYER ARCHITECT
DUFF & PHELPS LLC*
ERNST & YOUNG LLP
ESRP ADVISORY DALLAS LLC
FIDELITY INVESTMENTS
FISH & RICHARDSON PC
FTI CONSULTING INC
GREAT AMERICAN GROUP
HALSBAND LAW OFFICES
HINMAN & CARMICHAEL LLP
HOGAN LOVELLS US LLP
HOULIHAN LOKEY CAPITAL INC
HUNTON & WILLIAMS LLP
INFOR (US) INC
INTERNATIONAL SCHOLARSHIP AND TUITION SERVICES INC
INTRALINKS INC
JACKSON LEWIS PC
JGOLDCROWN INC
JONES DAY
JORGE A ALMENDAREZ
K&L GATES LLP
KENNY GEOSCIENCE
KIDDER MATHEWS OF CALIFORNIA INC
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 39 of 61
                              Neiman Marcus Group Ltd.
                                Parties in Interest List
KILPATRICK TOWNSEND & STOCKTON LLP
KLEIMAN CONSULTING
KORN FERRY LEADERSHIP CONSULTING CORPORATION
LAW OFFICES OF PHILIP P DELUCA
LAW OFFICES OF SANFORD JOSSEN
LAW OFFICES OF WYATT & ASSOCIATES PLLC
LAWYERS FOR WORKPLACE FAIRNESS
LIGHT LAW GROUP APC
LIVIDINI & CO LLC
LRN
LYNN PINKER COX & HURST LLP
MARISA FARELLA
MARKETSPHERE CONSULTING LLC
MATRIX ABSENCE MANAGEMENT INC
MAYER BROWN LLP
MCDERMOTT WILL & EMERY
MCWILLIAMS GOVERNMENTAL
MERCER HUMAN RESOURCES CONSULTING
MERRILL COMMUNICATIONS L L C
MHN SERVICES
MOODY'S INVESTORS SERVICE
MORALES, ALDO LUIS
NASDAQ OMX CORP SOLUTIONS LLC
NGS GLOBAL AMERICAS LLC
OPENMATTERS INC
PAUL WEISS RIFKIND WHARTON & GARRISON LLP
PCA PARTNERS LLC
RENCON ADVISORS
RFID SHERPAS LLC
RIVERON CONSULTING LP
ROBERTA FENSTER
ROSENBERG & ESTIS PC
RUTLEDGE ECENIA PA
RYAN INC
RYAN TAX COMPLIANCE SERVICES LLC
SANAA GUIRGUIS
SARD & LEFF LLC
SIDLEY AUSTIN LLP
SIMPSON THATCHER & BARTLETT LLP
STANDARD & POOR'S FINANCIAL SERVICES LLC
STINSON LEONARD STREET LLP
STRATEGIC RESOURCE GROUP
TALX CORPORATION
TAMAR CHAVEZ
THE LAW OFFICE OF LANTIS G ROBERTS PLLC
TOWERS WATSON DELAWARE INC
WACHTELL LIPTON ROSEN & KATZ
        Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 40 of 61
                                 Neiman Marcus Group Ltd.
                                   Parties in Interest List
WAGEWORKS INC
WEST CORPORATION LLC
WILLIS TOWERS WATSON
LITTLER MENDELSON P C
PROSKAUER ROSE LLP
STYLESAGE INC

PAST DUE VENDORS
210 MUNI LLC
4692 SPG CENTER LLC
737 NORTH MICHIGAN AVENUE INVESTORS LLC
754 FIFTH AVENUE ASSOCIATES LP
ALORICA INC
AMERICAN EXPRESS- ESTABLISHMENT
ARANDELL CORPORATION
BAL HARBOUR SHOPS
BARBARA SMALLEY SELZNICK
CALLISONRTKL INC
CHEETAH DIGITAL INC
CLASSIC PROTECTION SECURITY & INVESTIGATIONS INC
CLEAR TECHNOLOGIES
CLEARFORK RETAIL VENTURE LLC
COPLEY PLACE ASSOCIATES
D & L PROTECTIVE SERVICES
DIRECT SOURCE PACKAGING CO LLC
DNA MODEL MGMT LLC
ELICIT LLC
ELM DEVELOPMENT COMPANY
ERY RETAIL PODIUM LLC
FLEENOR PAPER COMPANY INC
GGP ALA MOANA LLC-ALA MOANA CTR
GRAPEVINE MILLS MALL LTD
HEARST CORPORATION
HG GALLERIA LLC
INTERSTATE CLEANING CORP
ISS FACILITY SERVICES INC
JAMES GREY
JGK INDUSTRIES LLC
JOAN KELLER SELZNICK
JP MORGAN PCARD
KELLERMEYER BERGENSONS SERVICES LLC
KING OF PRUSSIA ASSOCIATES
KONE INC
LARSON FAMILY TRUST
LCFRE AUSTIN BRODIE OAKS LLC
MERICLE 325
MICROSOFT ONLINE INC
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 41 of 61
                                  Neiman Marcus Group Ltd.
                                    Parties in Interest List
MIROMAR OUTLET WEST LLC
MONUMENT CONSULTING
MOREDIRECT DBA CONNECTION
NORTHPARK MERCHANT ASSOC INC
NORTHPARK PARTNERS LP
OAKBROOK SHOPPING CENTER LLC
OLYMBEC USA LLC
PINNACLE PARK
PRESTON SHEPARD RETAIL LP
PRIME CHEVY CHASE ASSET I LLC
R R & C DEVELOPMENT CO
RUSSELL REYNOLDS ASSOCIATES INC
SAPIENT CORPORATION
SAWGRASS MILLS PHASE II LP
SHORT HILLS ASSOCIATES
SLG 625 LESSEE LLC
SMURFIT KAPPA NORTH AMERICA LLC
SOMERSET COLLECTION LTD PARTNERS
SPEC-BUILT
SUNBEAM DEVELOPMENT CORP
SUSAN ARCHER
SWEET CONSTRUCTION CORP
TAUBMAN-CHERRY CREEK LTD PARTNERSHIP
THE BOSTON CONSULTING GROUP INC
TIC RETAIL PROPERTIES-FASHION ISLAND
TRAVEL AND TRANSPORT INC
UWS POST OAK LLC
VERIZON WIRELESS
VILLAGE OF MERRICK PARK LLC
WILSON 151 WORTH LLC
ZYSTON LLC

SEPARATED OFFICERS
GERALD A. BARNES
JAMES GOLD
KAREN KATZ
NEVA HALL
SCOTT NISHI
SHANE FEENEY

SUPPLY CHAIN VENDORS
ACCELA WORLDWIDE LOGISTICS INC
ALBATRANS INC
ALBATRANS SPA
AMERICAN NATIONAL LOGISTICS
APPROVED FREIGHT FORWARDERS
AROUND THE CLOCK LOGISTICS INC.
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 42 of 61
                              Neiman Marcus Group Ltd.
                                Parties in Interest List
AS LOGISTICS DBA AMSTAN LOGISTICS
BLACKHAWK TRANSPORT INC
BNSF LOGISTICS, LLC
C H ROBINSON WORLDWIDE
COMET COURIER CORP
COVENANT TRANPORT INC
CRANE SOLUTIONS
CRATERS & FREIGHTERS
DM WORLD LOGISTICS
DMS EXPRESS INC
DSW DISTRIBUTION CENTERS INC
DVK BUYING AGENCY
E.R.C. DELIVERY SERVICE, INC
EAGLE EXPRESS INC
ECHO GLOBAL LOGITICS
EXPEDITORS
FEDERAL EXPRESS
FEDEX FREIGHT EAST
FEDEX GROUND
FEDEX TRADE NETWORKS
FFE TRANSPORTATION
FORWARD AIR SOLUTIONS
GRANE TRANSPORTATION
HONOLULU FREIGHT SERVICE
LAMBERT+ASSOCIATES ITALY
LAMBERT+ASSOCIATES LTD
LAMBERT+ASSOCIATES LTD/LONDON
LAMBERT+ASSOCIATES MILAN/FLORENCE
LAMBERT+ASSOCIATES SARL/PARIS
LANDSTAR LIGON
LUIS ANTONIO SANCHEZ XAMMAR
NECTARTE
NEWGISTICS, INC
PAM TRANSPORT INC.
PERFORMANCE TEAM FREIGHT SYSTEMS
PILOT FREIGHT SERVICES
ROADWAY EXPRESS
SUN DELIVERY
SUN LOGISTICS
TA SERVICES
TECHNICAL TRANSPORTATION
TFC LTD (F.R. GABBOTT)
TRADEWIN
TRANS INTERNATIONAL TRUCKING
UPS
UPS SUPPLY CHAIN SOLUTIONS
WERNER ENTERPRISES, INC
        Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 43 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
WILLIAM E. CONNOR & ASSOCIATES LTD
WILLIAM E. CONNOR (TAIWAN)
YUSEN LOGISTICS (AMERICAS) INC.
CON-WAY FREIGHT

U.S. TRUSTEES
BARBARA GRIFFIN
CHRISTINE MARCH
CHRISTY SIMMONS
CLARISSA WAXTON
DIANE LIVINGSTONE
GLENN OTTO
GWEN SMITH
HECTOR DURAN
HENRY G. HOBBS, JR.
JACQUELINE BOYKIN
LINDA MOTTON
LUCI JOHNSON-DAVIS
PATRICIA SCHMIDT
STEPHEN STATHAM

UTILITY PROVIDERS
737 NORTH MICHIGAN AVENUE INVESTORS LLC-
800 GOT JUNK
ACTION CARTING ENVIRONMENTAL SERVICES INC
ADVANCED NETWORK SERVICES LLC
ADVANTIX
ALL STAR PETROLEUM INC
AMEREN MISSOURI
AMERICAN WATER-
APPLE INC*
AT&T
ATMOS ENERGY/740353
ATMOS ENERGY/790311
AURUS INC
BAL HARBOUR VILLAGE-
BELLSOUTH
BLUEBONNET ELECTRIC COOPERATIVE-
BOARD OF WATER SUPPLY/HI
CALPINE CORPORATION
CAROUSEL INDUSTRIES-
CENTERPOINT ENERGY-
CENTURY WASTE SERVICES LLC-
CENTURYLINK INC
CHAMPION ENERGY SERVIC
CITY OF ATL-WATERSHEDG
CITY OF AUSTIN-
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 44 of 61
                               Neiman Marcus Group Ltd.
                                 Parties in Interest List
CITY OF BEVERLY HILLS-
CITY OF BOCA RATON:
CITY OF CHARLOTTE NC
CITY OF DALLAS-
CITY OF FORT LAUDERDALE-
CITY OF GRAPEVINE
CITY OF HOUSTON-
CITY OF IRVING
CITY OF LONGVIEW
CITY OF NEWPORT BEACH--
CITY OF ORANGE-
CITY OF PALO ALTO CA-
CITY OF PLANO-
CITY OF TROY-
CITY OF WEST PALM BEACH/UTILITIES
CITY OF WHITE PLAINS-
CITY TREASURER-PUBLIC UTILITIES DEPT
CLARK COUNTY WATER RECLAMATION DISTRICT-
COGENT COMMUNICATIONS-
COM BELL SYSTEMS INC
COMCAST
CONGRESSIONAL PLAZA ASSOCIATES LLC
CONSOLIDATED COMMUNICATIONS
CONSOLIDATED EDISON
CONSUMERS ENERGY
CONTINENTAL WIRELESS INC-
COPLEY PLACE ASSOCIATES:
COX COMMUNICATIONS LLC-
CPS ENERGY
CROWN CASTLE FIBER LLC
CURVATURE INC
DC WATER AND SEWER AUTHORITY
DENVER WATER
DIRECT ENERGY BUSINESS/32179
DIRECTV SERVICES
DISH NETWORK
DOMINION VA/NC POWER/26543/26666
DTE ENERGY/2859/67-069A-
DUKE ENERGY/70516-
EAST BAY MUNICIPAL UTILITY DIST (EBMUD)
EAST MEADOW WD
ELIZABETHTOWN GAS/5412
ENGIE*
ERY RETAIL PODIUM LLC
ESKRIDGE LLC
EVERSOURCE/NSTAR-
EXELON CORPORATION
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 45 of 61
                               Neiman Marcus Group Ltd.
                                 Parties in Interest List
FAIRFAX WATER - VA
FLAGG CREEK WATER RECLAMATION DISTRICT
FLORIDA POWER & LIGHT COMPANY (FPL)
FLORIDA PUBLIC UTILITIES-
FORT WORTH WATER DEPT TX
FR WIRELESS
FRAUD CREDIT BWRANSACTION-
FRONTIER COMMUNICATIONS
FUZE INC-
GATT COMMUNCATIONS INC-
GOGOAIR.COM-
GRANITE TELECOMMUNICATIONS
GREY FOREST UTILITIES
HANSON`S WATER TREA-
HAWAII GAS
HAWAIIAN ELECTRIC COMPANY (HECO)-
HAWAIIAN TELCOM-
ILLUME ELECTRIC INC
INFINITE ENERGY INC-GAS-
JERSEY CENTRAL POWER & LIGHT
JUST ENERGY SOLUTIONS INC/PASADENA
KETER ENVIRONMENTAL SERVICES INC
KING OF PRUSSIA-
KRK TECHNOLOGIES INC
KUDELSKI SECURITY
LA CANTERA RETAIL LIMITED PARTNERSHIP
LACLEDE GAS COMPANY-
LAKESHORE RECYCLING SY
LEVEL 3 COMMUNICATIONS LLC
LOS ANGELES DEPT OF WATER & POWER/30808
MACERICH HHF BROADWAY PLAZA LLC
MALL AT KATY MILLS LP
MEGAPATH
METROPOLITAN ST. LOUIS SEWER DISTRICT-
METROPOLITAN TELECOMMUNICATIONS
MIAMI-DADE WATER AND SEWER DEPT
MILPITAS MILLS LP
MOREDIRECT-
NATIONAL GRID-
NTT COMMUNICATIONS
NV ENERGY/30150 SOUTH NEVADA-
NYC WATER BOARD
ONE RING NETWORKS INC
OPTIMUM-
ORLANDO UTILITIES COMMISSION
PACIFIC GAS & ELECTRIC-
PALO ALTO UTILITY-
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 46 of 61
                               Neiman Marcus Group Ltd.
                                 Parties in Interest List
PEOPLES GAS
POTOMAC MILLS SHOPPING CENTER
PPL ELECTRIC UTILITIES/ALLENTOWN
PSE&G-PUBLIC SERVICE ELEC & GAS CO-
PUGET SOUND ENERGY
RECOLOGY
RIVERWALK MARKETPLACE-
ROUSE FS LLC
SALT RIVER PROJECT/80062
SAN GABRIEL VALLEY WATER COMPANY
SANATOGA WATER CONDITIONING
SAWGRASS MILLS PHASE II LP
SCOTTSDALE FASHION SQUARE PARTNER-
SET SOLUTIONS INC
SF - WATER
SHOPS AT THE BRAVERN LLC
SIMON MANAGEMENT ASSOCIATES II LLC
SIRIUS COMPUTER SOLUTIONS
SIRIUSXM
SLG 625 LESSEE LLC
SOUTHERN CALIFORNIA EDISON-
SOUTHERN CALIFORNIA GAS CO-
SOUTHERN COMPANY
SOUTHPARK MALL LP
SOUTHWEST GAS CORPORATION
SOUTHWESTERN ELECTRIC POWER-
SOUTWESTERN BELL TELEPHONE COMPANY
SPECTRUM
SPRINT
SUGARLOAF MILLS LP
SUMMER ENERGY LLC
SUNRISE UTILITY ONLINE
SXM*SIRIUSXM.COM/ACCT
TAMPA WESTSHORE ASSOC LP-
TANGER DEER PARK LLC
TDX TECH
TECO TAMPA ELECTRIC COMPANY
TELE-COMMUNICATION INC
TEXAS GAS SERVICE
THE RETAIL PROPERTY TRUST
THREE GALLERIA OFFICE BUILDINGS LLC-
TIME WARNER CABLE-
T-MOBILE-
TOWN OF NATICK-
TRIEAGLE ENERGY
TRUMPIA
UGI CORPORATION-
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 47 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
VERIZON
VIIZ COMMUNICATIONS INC
VILLAGE OF NORTHBROOK
VILLAGE OF OAK BROOK-
WASHINGTON GAS/37747
WATER TOWER LLC
WATSON ELECTRICAL CONTRACTORS INC-
WCCB
WEST UNIFIED COMMUNICTIONS SERVICES INC
WESTFIELD GARDEN STATE LLC
WINDSTREAM CORP-
WVF-PARAMOUNT 745 PROPERTY LP
XCEL ENERGY:PUBLIC SERVICE COMPANY OF CO
ZAYO GROUP
INTRADO ENTERPRISE COLLABORATION INC
JM-BMM LLC
KEYSTONE-FLORIDA PROPERTY HOLDING
LAS VEGAS NORTH PREMIUM OUTLETS
MACERICH
PREMIUM OUTLET PARTNERS LP
VNO BERGEN MALL OWNER LLC

VENDORS
19RM LIMITED USD
49 WINTERS TRADING LTD
8008558 CANADA INC (VINTAGE FRAMES)
AGORDAT S.R.L.S.
ALANUI S.R.L.
ALEX PERRY PTY LTD
ALEXANDRE VAUTHIER
AM DESIGN - AMINA MUADDI
AMBROSI NAPOLI SRL
ANA SEGUI DE EGUILLOR
ANCIENT GREEK SANDALS
ANDREW GN
ANNABELLA PELLICCERIA
ANTONIO MARRAS SRL
AQUAZZURA ITALIA SRL
ARTWELL HOLDINGS LTD
ASC REGENITY LTD
ASIAN HANDICRAFTS
AZZEDINE ALAIA S.A.S
BABEL CONSULTING S.A.S. MAISON ALMA
BARDOT PTY LTD
BECDG BVBA / BERNADETTE
BELLA FREUD
BERLUTI
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 48 of 61
                              Neiman Marcus Group Ltd.
                                Parties in Interest List
BEYOND EVI PC
BIOLOGIQUE
BIRGER CHRISTENSEN A/S ROTATE
BLVD
BONTONI
BORGO DE NOR LTD
CARLO MORETTI VENEZIA SRL
CATHERINE OSTI
CECILIE BAHNSEN
CELESTINE LINGERIE
CELINE
CHANEL
CHANTAL ROMANO
CHARABIA
CHARVET
CHINA RISE FASHION LTD
CHRISTIAN LOUBOUTIN
COSMETIC DOCTOR AT WORK LTD
COUNTY SRL
CRAIG GREEN
CREATIVE DESIGN LTD
CV UNGGUL PUTRA SAMUDRA
CYRANO SARL
DAGMARA SP.ZO.O.
DANCASSAB SOCIEDAD ANONIMA DE CV
DANIEL BESIKIAN
DANIEL ROUSSELOT PHOTOGRAPHE
DAVID KOMA
DE CARLINI SAS DI TERRUZZI LUCA
DENIM 108 PTY LTD (NOBODY DENIM)
DERNAMARIA SRL (ERMANNO SCERVINO)
DESMOND AND DEMPSEY
DION LEE
DOUBLEJ SRL
DRIES VAN NOTEN N.V
DUNDAS WORLD LTD
EB JEWELS SRL
ELLEME - ELLEAIME SAS
EME POSATERIE
EMILIO PUCCI SRL
ENRICO MANDELLI
ERDEM MORALIOGLU LTD
FACTORY SRL
FEAR OF GOD
FENDI
FF SRL (BOUGEOTTE)
FIASCONARO SRL
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 49 of 61
                               Neiman Marcus Group Ltd.
                                 Parties in Interest List
FIORUCCI HOLDINGS LTD
FLORES BETTS SALON
FNC ENTERPRISES PTY (STYLEKEEPERS)
FOLLIA PRATICA SRL
FOUNDATION CAPITAL
GALVAN
GAO SHENG GARMENT CO LTD
GAUGE 81 BV
GEDEBE
GENTUG TEKSTIL URUNLERI- GUL HURGEL
GILMAR DIVISIONE INDUSTRIA SPA
GLASSWARE ART STUDIO S.C. PIOTR
GORSKI
GOYARD
GU DE GOOS STUDIO-JI HYE KOO
GUANTI GIGLIO FIORENTINO SRL
GUCCI
GUSHLOW AND COLE
HALPERN
HERON PRESTON SRL
HOLZ CHRISTIAN ULBRICHT
HOPEMORE HOLDINGS LLC
HOUSE OF HACKNEY
HOUSE OF SAKI (STAND)
HUDSON BLVD GROUP
HUISHAN ZHANG LTD
HUNTING SEASON LLC
IL BORGO CASHMERE SRL
IM PRODUCTION - ISABEL MARANT
IMPULS USD
INDUS EXPORTS
INO SCHALLER
INTERNATIONAL WAREHOUSE GROUP
J W ANDERSON
JACQUEMUS
JANE TAYLOR
JANICE MINOR EXPORT
JENNIFER CHAMANDI LTD
JN CASTING AND PRODUCTION LTD
JOHANNA ORTIZ Y CIA S.A.S
JOHANNA ORTIZ ZONA FRANCA SAS
JOHNSTONS OF ELGIN
JOIN WINNER INDUSTRIAL LTD
JOURDEN LIMITED
JT HOME FURNISHING CO LTD
K&K EMPORIO SRL
KASSL BV
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 50 of 61
                                Neiman Marcus Group Ltd.
                                  Parties in Interest List
KENTSHIRE
KERAMOS NAZARI PROD CERAMICOS, LDA
KHRISJOY S.R.L
KOORELOO LLP
L'ACCESSORIO (FALIERO SARTI)
LADY GIULIVA SRLS
LANDINI SHIRT SRL
LAURENCE DACADE - HINDILA
LIBERTY OF LONDON LTD
LIGHTSTIM
LMG- MAISON MICHEL
LOUIS VUITTON
LOULOU STUDIO MILA ELI
MAGE - CORTHAY
MAGGIE MARILYN
MAGLIERIA ARTIGIANA
MAILLE FRANCE
MAMMA TEAM PRODUCTIONS S.L.
MARCO PESCAROLO SRL
MARIAGE FRERES
MASCIONI ASSOCIATI INTERNATIONAL LT
MASSIMO LUNARDON & C. SNC
MATERIEL TBILISI LLC
MEDITERRANEA SHPK
MENDEL-FUR SALES & SERVICES
MERCEDES SALAZAR JOYERIA S.A.
MFK ART (POP-UP VENDOR)
MINDS OF EARTH LTD (GABO GUZZO)
MIRELLA CAVORSO BY RIPETTA SRL
MISSONI
MMW SRL
MODERN HOME LIGHTING INC
MOTHER OF PEARL
MR ROBCIS DIDIER PHOTOGRAPHE
MY OWN GARDEN
NELSON C. LEUNG (TAMILEE IND)
NEOUS LTD
OLIVER PEOPLES
OLIVIA VON HALLE LTD
OLYMPIALETAN - OLT S.A.S
OTSUMO CO LTD
OWENSCORP ITALIA
OYE MODA GIYIM AKSESUAR SAN. VE DIS
PALMER HARDING
PANDA SOLUTIONS LTD - ID SARRIERI
PEBA TRADING
PELLEGRINO (PARIS) - SAS R.P.
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 51 of 61
                               Neiman Marcus Group Ltd.
                                 Parties in Interest List
PERFECT MOMENT ASIA LIMITED
PIERRE BALMAIN SAS
PIERRE HARDY
PILI CARRERA
PRADA
PRADA USA CORP.
PREMIER LIMOUSINE
PREMIER SALONS
PREMIER SALONS/BEAUTY EXPRESS SERVICE
PRESIDENT F.R.S. SRL
PRESTIGE MBH
PROSPETTIVE SRL
PURPLE LABEL FASHION GMBH
PVH HERITAGE BRANDS AUSTRALIA PTY L
RACIL C LTD
RASARIO LLC
REDEYE SRL
REGINA SRL
REJINA PYO
RENE CAOVILLA
RESURRECTION VINTAGE
RIPETTA SRL
ROBLES HERITAGE
ROC ENTERPRISE CO LTD
RODO FIRENZE SRL
ROKH LTD
ROMAIN VIOLLEAU (WHITE DOT)
ROSANTICA SRL
SAKS POTTS
SALLE PRIVEE BV
SANTANA LEATHER CARE
SHINSEGAE POIRET - BOON THE SHOP
SILVERADO
SIMONE ROCHA
SIMONNOT GODARD
SIR THE LABEL
SMARTECH
SOLMATE LTD (BY FAR)
SOUTH ENTERPRISES LTD
SPAL SOC PORCELANAS ALCOBACA
SSG SOCIETA SERVIZI GRAFICI SRL
ST. PIECE LIMITED
STALWART HOMESTYLES
STEFANO BEMER SRL
STEPHEN (DRIES VAN NOTEN)
STINE GOYA A/S
SZKLO DEKOR
       Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 52 of 61
                               Neiman Marcus Group Ltd.
                                 Parties in Interest List
TAILOR AND CRAFTS CO LTD
TAIWAN NOVELTY LTD
THE ATTICO SRL
THE FASHION MODEL MGMT SRL
THE SALON AT BG
THE UPSIDE CORPORATION PTY LTD
THIERRY MUGLER
THREE FLOOR LTD
TOMORROW MILANO SRL
TOP SERVICE SRL
TRI-EVER ENTERPRISE (HK) CO LTD
UNRAVEL PROJECT SRL
VALPELTRO DI ARTALE
VELVETEEN INT'L LTD
VENICE SRL
VIE HEALING
VISUAL ARTIST LIMITED
VITA KIN, INC.
VOZZA GRAZIA
WALKING - STICKS
WANDLER BV
WEIHNACHTSLAND GMBH
WORLD WIDE SHOES - MALONE SOULIERS
YOUSHI INDUSTRIAL LTD
YUZEFI
ZERO11 S.R.L. (ALONPI)
ZOBBOLI ELIO
ZUHAIR MURAD SUISSE SA
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 53 of 61




                                       SCHEDULE 2
                               RESULTS OF CONFLICTS CHECK


     Party in Interest              Relationship to Debtors     Relationship to PWP Advisory
                                                                            Services
ACE American Insurance Co.     Insurer                        Vendor
ACE Property and Casualty      Insurer                        Vendor Affiliate (ACE American
Insurance Company                                             Insurance Co.)
ADP Inc.                       Ordinary Course Professional   Vendor
AIG                            Insurer                        Client and Vendor Affiliate (AIG
                                                              Insurance Company China Limited
                                                              Beijing Branch)
Allianz Global Risks US        Insurer                        Vendor Affiliate (Allianz World
Insurance Company                                             Wide Care)
Amazon.com                     Contract Counterparty          Vendor
Amegy Bank                     Bank                           Vendor
American Airlines              Contract Counterparty          Vendor
American Express               Contract Counterparty          Vendor
American Express-              Past Due Vendor                Vendor Affiliate (American
Establishment                                                 Express; American Express
                                                              Corporate Svc; American Express
                                                              Services Europe Ltd)
Ankura Trust Company, LLC      Administrative Agent           Vendor Affiliate (Ankura
                                                              Consulting Group LLC)
Aon Risk Services of TX        Insurer                        Client Affiliate (Aon Consulting,
                                                              Inc.) and Vendor Affiliate (Aon
                                                              Middle East LLC; Aon Risk
                                                              Services Northeast, Inc.)
Apollo                         Debtholder                     Client and Vendor Affiliate (Apollo
                                                              Jets; Apollo Management, LP)
Apple Inc.                     Utility Provider               Vendor
Aramark Refreshment            Contract Counterparty          Vendor Affiliate (Aramark,
Services LLC                                                  Aramark Food & Support Services
                                                              Group, Inc.; Aramark Premier
                                                              Catering; Aramark UVA Catering)
Ares                           Debtholder                     Client
Ares Corporate Opportunities   Equityholder                   Client Affiliate (Ares)
Fund III, L.P.
Ares Corporate Opportunities   Equityholder                   Client Affiliate (Ares)
Fund IV, L.P.
AT&T                           Utility Provider               Client and Vendor
Avaya Incorporated             Contract Counterparty          Vendor
Axis Insurance Company         Insurer                        Vendor



                                                -2-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 54 of 61




Bank of America              Debtholder                     Client and Vendor
Bank of America, N.A.        Administrative Agent           Client Affiliate and Vendor
                                                            Affiliate (Bank of America)
Barclays                     Debtholder                     Vendor Affiliate (Barclays Capital
                                                            Inc.)
Beazley Insurance Co. Inc.   Insurer                        Vendor
Beazley Syndicates AFB       Insurer                        Vendor Affiliate (Beazley
                                                            Insurance Co. Inc.)
Benefit Street               Debtholder                     Client
Blackrock                    Debtholder                     Client and Vendor Affiliate
                                                            (Blackrock Talent LLC)
BlueMountain                 Debtholder                     Client
BMC Software, Inc.           Contract Counterparty          Vendor Affiliate (BMC Group
                                                            VDR, LLC)
Brainstorm, Inc.             Contract Counterparty          Vendor
Bryan Cave LLP               Ordinary Course Professional   Vendor
Business Wire Inc.           Ordinary Course Professional   Vendor
Calpine Corporation          Utility Provider               Vendor
Canon                        Contract Counterparty          Vendor Affiliate (Canon Emirates
                                                            LLC; Canon Espana, S.A.; Canon
                                                            Financial Services, Inc; Canon
                                                            Solutions America, Inc.; Canon UK
                                                            Ltd.)
Chubb                        Insurer                        Vendor
Cleary Gottlieb Steen &      Ordinary Course Professional   Vendor
Hamilton LLP

CNA International            Insurer                        Vendor

CNA Paramount                Insurer                        Vendor

Cogent Communications        Utility Provider               Vendor

Comcast                      Utility Provider               Vendor

Comcast Cable                Contract Counterparty          Vendor Affiliate (Comcast;
Communications                                              Comcast Business)
Management LLC

Continental Casualty Co.     Insurer                        Vendor
(CNA)

Continental Insurance        Insurer                        Vendor
Company

Covington & Burling LLP      Ordinary Course Professional   Vendor



                                                -3-
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 55 of 61




Crane Solutions            Supply Chain Vendor            Vendor Affiliate (Crane)

Credit Suisse              Debtholder                     Client and Vendor Affiliate (Credit
                                                          Suite BD+ Commission & Fees;
                                                          Credit Suisse Securities (USA)
                                                          LLC)
Credit Suisse AG, Cayman   Administrative Agent           Client and Vendor Affiliate (Credit
Islands Branch                                            Suite BD+ Commission & Fees;
                                                          Credit Suisse Securities (USA)
                                                          LLC)
Crown Castle Fiber LLC     Utility Provider               Client
CVC Capital Partners       Debtholder                     Client
Davidson Kempner           Debtholder                     Client
Deloitte Transactions &    Ordinary Course Professional   Vendor
Business Analytics LLP

Deutsche Bank              Debtholder                     Client and Vendor
Deutsche Bank AG, New      Administrative Agent           Client Affiliate and Vendor
York Branch                                               Affiliate (Deutsche Bank)
DIRECTV, LLC               Contract Counterparty          Client Affiliate (AT&T); Vendor

DIRECTV Services           Utility Provider               Client Affiliate (AT&T); Vendor
                                                          Affiliate (DIRECTV, LLC)
DISH Network               Utility Provider               Vendor

DocuSign Inc.              Contract Counterparty          Vendor

DoorDash                   Contract Counterparty          Vendor

Duff & Phelps LLC          Ordinary Course Professional   Vendor

EMC Corporation            Contract Counterparty          Vendor

Ernst & Young LLP          Ordinary Course Professional   Vendor

Experian Marketing         Contract Counterparty          Vendor Affiliate (Experian;
Solutions, Inc.                                           Experian Ltd.)

Federal Express            Supply Chain Vendor            Vendor Affiliate (Federal Express
                                                          Canada Corporation; Federal
                                                          Express Europe Inc.; Federal
                                                          Express International Inc.)
FedEx Freight East         Supply Chain Vendor            Vendor Affiliate (FedEx; FedEx
                                                          Office)
FedEx Ground               Supply Chain Vendor            Vendor Affiliate (FedEx; FedEx
                                                          Office)
FedEx Trade Networks       Supply Chain Vendor            Vendor Affiliate (FedEx; FedEx
                                                          Office)


                                              -4-
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 56 of 61




FiberNet Direct Texas, LLC     Contract Counterparty          Vendor Affiliate (FiberNet
                                                              Telecom Group, Inc.)
Fidelity Investments           Ordinary Course Professional   Client and Vendor Affiliate
                                                              (Fidelity; Fidelity 401K; Fidelity
                                                              Bond; Fidelity Information
                                                              Services; Fidelity Information
                                                              Services Inc.; Fidelity Investments
                                                              Institutional; Fidelity National
                                                              Information Services, Inc.)
First Data Merchant Services   Contract Counterparty          Vendor Affiliate (First Data
LLC                                                           Merchant SVC)

FTI Consulting Inc.            Ordinary Course Professional   Vendor

Goldman Sachs                  Debtholder                     Client and Vendor Affiliate
                                                              (Goldman Sachs Execution &
                                                              Clearing)
Granite Telecommunications     Utility Provider               Vendor

Great American Group           Ordinary Course Professional   Vendor Affiliate (Great American
                                                              Group Advisory)
Houlihan Lokey Capital Inc.    Ordinary Course Professional   Vendor

HSBC                           Debtholder                     Vendor Affiliate (HSBC Bank)

Infosys                        Contract Counterparty          Client Affiliate (Infosys)
Infosys Limited                Contract Counterparty          Client
Intralinks Inc.                Ordinary Course Professional   Vendor

Jagged Peak                    Contract Counterparty          Client
Jones Day                      Ordinary Course Professional   Vendor

JPMorgan                       Debtholder                     Client and Vendor Affiliate (J.P.
                                                              Morgan Securities, Inc.; J.P.
                                                              Morgan Securities Inc. / Neovest
                                                              Trading)
JPMorgan Chase Bank, N.A.      Contract Counterparty          Client Affiliate (JPMorgan) and
                                                              Vendor Affiliate (J.P. Morgan
                                                              Securities, Inc.; J.P. Morgan
                                                              Securities Inc. / Neovest Trading)

JPMorgan PCard                 Past Due Vendor                Client Affiliate (JPMorgan) and
                                                              Vendor Affiliate (J.P. Morgan
                                                              Securities, Inc.; J.P. Morgan
                                                              Securities Inc. / Neovest Trading)
Kirkland & Ellis International Debtors’ Professional          Vendor
LLP




                                                  -5-
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 57 of 61




Kirkland & Ellis LLP            Debtors’ Professional          Vendor

Korn Ferry Leadership           Ordinary Course Professional   Vendor Affiliate (Korn/Ferry
Consulting Corporation                                         International)

Lazard Freres & Co.             Debtors’ Professional          Vendor Affiliate (Lazard Freres &
                                                               Co. LLC)
Level 3 Communications          Utility Provider               Vendor and Vendor Affiliate
LLC                                                            (Century Link)

Liberty Insurance               Insurer                        Client Affiliate (Liberty Mutual
Corporation                                                    Holding Company Inc.)
Liberty Mutual Fire Insurance   Insurer                        Client Affiliate (Liberty Mutual
Co.                                                            Holding Company Inc.)
Liberty Mutual Holding          Insurer                        Client
Company Inc.
Liberty Mutual Insurance        Insurer                        Client Affiliate (Liberty Mutual
                                                               Holding Company Inc.)
Mangia                          Contract Counterparty          Vendor

Marathon Asset Management       Debtholder                     Client and Vendor Affiliate
                                                               (Marathon Asset Management
                                                               (Services))
Mayer Brown LLP                 Ordinary Course Professional   Vendor Affiliate (Mayer Brown
                                                               International LLP)
McDermott Will & Emery          Ordinary Course Professional   Vendor Affiliate (McDermott Will
                                                               & Emery Rechtsanwalte)


Mercer Human Resources          Ordinary Course Professional   Vendor
Consulting

Merrill Communications LLC Ordinary Course Professional        Vendor

Microsoft Corporation           Contract Counterparty          Vendor

Microsoft Licensing, GP         Contract Counterparty          Vendor

Microsoft Online Inc.           Past Due Vendor                Vendor Affiliate (Microsoft
                                                               Corporation; Microsoft Licensing,
                                                               GP; Microsoft Corporation -
                                                               Microsoft Ignite)

Moody’s Investors Service       Ordinary Course Professional   Vendor

Nasdaq OMX Corp Solutions       Ordinary Course Professional   Vendor Affiliate (Nasdaq OMX
LLC                                                            Stockholm AB; NASDAQ Stock
                                                               Market LLC)



                                                   -6-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 58 of 61




National Union Fire           Insurer                        Client Affiliate (AIG) and Vendor
Insurance Company (AIG)                                      Affiliate (AIG Insurance Company
                                                             China Limited Beijing Branch)
National Union Fire           Insurer                        Client Affiliate (AIG) and Vendor
Insurance Company of                                         Affiliate (AIG Insurance Company
Pittsburgh, PA                                               China Limited Beijing Branch)
Nirvana                       Litigation Party               Vendor Affiliate (Nirvana Financial
                                                             Solutions)

Okta, Inc.                    Contract Counterparty          Vendor

Otis Elevator Company         Contract Counterparty          Vendor

Pacific Gas & Electric        Utility Provider               Vendor

Paul Weiss Rifkind Wharton    Ordinary Course Professional   Vendor
& Garrison LLP

PayPal, Inc.                  Contract Counterparty          Client and Vendor
Pilot Freight Services        Supply Chain Vendor            Vendor Affiliate (Pilot)

PIMCO                         Debtholder                     Client

Proskauer Rose LLP            Ordinary Course Professional   Vendor

Prudential                    Debtholder                     Client Affiliate (Prudential
                                                             Financial)
Prudential Financial          Debtholder                     Client
Randstad Technologies, LLC    Contract Counterparty          Vendor Affiliate (Randstad Interim
                                                             S.A.)

Royal Bank of Canada          Debtholder                     Vendor

SAS Institute Inc.            Contract Counterparty          Vendor

Sidley Austin LLP             Ordinary Course Professional   Vendor

Simpson Thatcher & Bartlett   Ordinary Course Professional   Vendor
LLP

Speedy Messenger Allegro      Contract Counterparty          Vendor Affiliate (Speedy
                                                             Messenger & Delivery Service)

Sprint                        Utility Provider               Client and Vendor
Standard & Poor’s Financial   Ordinary Course Professional   Vendor
Services LLC




                                                 -7-
      Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 59 of 61




Starwood                       Landlord                       Vendor Affiliate (Starwood Hotels
                                                              & Resorts Worldwide)

Time Warner Cable              Utility Provider               Vendor Affiliate (Time Warner
                                                              Cable Business Class)

T-Mobile                       Utility Provider               Vendor

Towers Watson Delaware         Ordinary Course Professional   Vendor Affiliate (Towers Watson
Inc.                                                          Pennsylvania Inc.)

Travel and Transport Inc.      Past Due Vendor                Vendor

Travelers Casualty &           Insurer                        Vendor Affiliate (Travelers)
Insurance Co. of America

UMB Bank, N.A.                 Litigation Party               Client
United States Postal Service   Contract Counterparty          Vendor
(USPS)

UPS Supply Chain Solutions     Supply Chain Vendor            Vendor

UPS                            Supply Chain Vendor            Vendor Affiliate (UPS Supply
                                                              Chain Solutions, Inc.)

Upstream                       Contract Counterparty          Vendor (Upstream - NHST Media
                                                              Group)

Verizon                        Utility Provider               Vendor

Verizon Wireless               Past Due Vendor                Vendor

WageWorks Inc.                 Ordinary Course Professional   Vendor

Wells Fargo                    Debtholder                     Vendor Affiliate (Wells Fargo
                                                              Advisors, LLC; Wells Fargo Bank
                                                              Account, N.A.; Wells Fargo Bank,
                                                              N.A.; Wells Fargo Securities LLC;
                                                              Wells Fargo Vendor Financial
                                                              Services LLC)

Willis Towers Watson           Ordinary Course Professional   Vendor Affiliate (Willis Towers
                                                              Watson US LLC)

Wilmington Trust, N.A.         Administrative Agent           Vendor

XL Insurance America, Inc.     Insurer                        Vendor




                                                  -8-
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 60 of 61




Zayo Group                  Utility Provider         Vendor Affiliate (Zayo Group UK
                                                     Limited; Zayo Enterprise
                                                     Networks, LLC)



Zurich American Insurance   Insurer                  Vendor
Company




                                               -9-
     Case 20-32519 Document 764-2 Filed in TXSB on 06/04/20 Page 61 of 61




                            SCHEDULE 3
  PWP FUNDS’ INVESTMENTS IN PARTIES IN INTEREST AS OF MARCH 31, 2020



         Party in Interest      Relationship to Debtors    Related PWP Fund Holding
Adobe System Incorporated      Contract Counterparty      Adobe Inc.

Aon Risk Services of Texas     Insurer                    Aon PLC
Apple Inc.                     Utility Provider           Apple Inc.
ADP Inc.                       Ordinary Course            ADP Inc.
                               Professional
Comcast                        Utility Provider           Comcast Corp.
Comcast Cable Communications   Contract Counterparty      Comcast Corp.
Management LLC
DISH Network                   Utility Provider           DISH Network Corporation
Epam Systems, Inc.             Contract Counterparty      Epam Systems, Inc.
Goldman Sachs                  Debtholder                 Goldman Sachs Group Inc.
JPMorgan                       Debtholder                 JPMorgan Chase & Co.
JPMorgan PCard                 Past Due Vendor            JPMorgan Chase & Co.
JPMorgan Chase Bank, N.A.      Contract Counterparty      JPMorgan Chase & Co.
Microsoft Corporation          Contract Counterparty      Microsoft Corporation
Microsoft Licensing, GP        Contract Counterparty      Microsoft Corporation
Microsoft Online Inc.          Past Due Vendor            Microsoft Corporation
Oracle Corporation             Contract Counterparty      Oracle Corporation
SiriusXM                       Utility Provider           Sirius XM Holdings Inc.
SXM                            Utility Provider           Sirius XM Holdings Inc.
Vanguard Group                 Debtholder                 Vanguard International Equity
                                                          Index
Verizon                        Utility Provider           Verizon Communications Inc.
Verizon Wireless               Past Due Vendor            Verizon Communications Inc.
Wells Fargo                    Debtholder                 Wells Fargo Co.




                                       - 10 -
